Exhibit 10.30
CREDIT AGREEMENT
by and among
OMNITURE, INC.
as Borrower,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
and
WELLS FARGO FOOTHILL, LLC
as the Arranger and Administrative Agent
Dated as of December 24, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

                                      Page
 
                    1.     DEFINITIONS AND CONSTRUCTION     1  
 
    1.1     Definitions     1  
 
    1.2     Accounting Terms     1  
 
    1.3     Code     1  
 
    1.4     Construction     1  
 
    1.5     Schedules and Exhibits     1  
 
                    2.     LOAN AND TERMS OF PAYMENT     2  
 
    2.1     Revolver Advances     2  
 
    2.2     Term Loan     2  
 
    2.3     Borrowing Procedures and Settlements     2  
 
    2.4     Payments; Reductions of Commitments; Prepayments     6  
 
    2.5     Overadvances     10  
 
    2.6     Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations     10  
 
    2.7     Crediting Payments     12  
 
    2.8     Designated Account     12  
 
    2.9     Maintenance of Loan Account; Statements of Obligations     12  
 
    2.10     Fees     12  
 
    2.11     Letters of Credit     12  
 
    2.12     LIBOR Option     15  
 
    2.13     Capital Requirements     17  
 
                    3.     CONDITIONS; TERM OF AGREEMENT     18  
 
    3.1     Conditions Precedent to the Initial Extension of Credit     18  
 
    3.2     Conditions Precedent to all Extensions of Credit     18  
 
    3.3     Term     18  
 
    3.4     Effect of Termination     18  
 
    3.5     Early Termination by Borrower     18  
 
    3.6     Conditions Subsequent     19  
 
                    4.     REPRESENTATIONS AND WARRANTIES     19  
 
    4.1     Due Organization and Qualification; Subsidiaries     19  
 
    4.2     Due Authorization; No Conflict     19  
 
    4.3     Governmental Consents     20  
 
    4.4     Binding Obligations; Perfected Liens     20  
 
    4.5     Title to Assets; No Encumbrances     20  
 
    4.6     Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims     20  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                                      Page
 
                   
 
    4.7     Litigation     21  
 
    4.8     Compliance with Laws     21  
 
    4.9     No Material Adverse Change     21  
 
    4.10     Fraudulent Transfer     21  
 
    4.11     Employee Benefits     21  
 
    4.12     Environmental Condition     22  
 
    4.13     Intellectual Property     22  
 
    4.14     Leases     22  
 
    4.15     Deposit Accounts and Securities Accounts     22  
 
    4.16     Complete Disclosure     22  
 
    4.17     Material Contracts     23  
 
    4.18     Patriot Act     23  
 
    4.19     Indebtedness     23  
 
    4.20     Payment of Taxes     23  
 
    4.21     Margin Stock     23  
 
    4.22     Governmental Regulation     23  
 
    4.23     OFAC     24  
 
    4.24     Location of Equipment     24  
 
    4.25     Excluded Subsidiaries     24  
 
                    5.     AFFIRMATIVE COVENANTS     24  
 
    5.1     Financial Statements, Reports, Certificates     24  
 
    5.2     Collateral Reporting     24  
 
    5.3     Existence     24  
 
    5.4     Maintenance of Properties     24  
 
    5.5     Taxes     25  
 
    5.6     Insurance     25  
 
    5.7     Inspection     25  
 
    5.8     Compliance with Laws     25  
 
    5.9     Environmental     26  
 
    5.10     Disclosure Updates     26  
 
    5.11     Formation of Subsidiaries     26  
 
    5.12     Further Assurances     27  
 
    5.13     Lender Meetings     27  
 
    5.14     Material Contracts     27  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                                      Page
 
                   
 
    5.15     Location of Equipment     27  
 
    5.16     Assignable Material Contracts     27  
 
                    6.     NEGATIVE COVENANTS     27  
 
    6.1     Indebtedness     28  
 
    6.2     Liens     28  
 
    6.3     Restrictions on Fundamental Changes     28  
 
    6.4     Disposal of Assets     28  
 
    6.5     Change Name     28  
 
    6.6     Nature of Business     28  
 
    6.7     Prepayments and Amendments     29  
 
    6.8     [intentionally omitted]     29  
 
    6.9     Distributions     29  
 
    6.10     Accounting Methods     30  
 
    6.11     Investments     30  
 
    6.12     Transactions with Affiliates     30  
 
    6.13     Use of Proceeds     31  
 
                    7.     FINANCIAL COVENANTS     31  
 
                    8.     EVENTS OF DEFAULT     32  
 
                    9.     RIGHTS AND REMEDIES     34  
 
    9.1     Rights and Remedies     34  
 
    9.2     Remedies Cumulative     34  
 
                    10.     WAIVERS; INDEMNIFICATION     34  
 
    10.1     Demand; Protest; etc.     34  
 
    10.2     The Lender Group’s Liability for Collateral     34  
 
    10.3     Indemnification     35  
 
                    11.     NOTICES     35  
 
                    12.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
REFERENCE     36  
 
                    13.     ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS     37  
 
    13.1     Assignments and Participations     37  
 
    13.2     Successors     40  
 
                    14.     AMENDMENTS; WAIVERS     40  
 
    14.1     Amendments and Waivers     40  
 
    14.2     Replacement of Holdout Lender     41  
 
    14.3     No Waivers; Cumulative Remedies     42  

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                                      Page
 
                    15.     AGENT; THE LENDER GROUP     42  
 
    15.1     Appointment and Authorization of Agent     42  
 
    15.2     Delegation of Duties     43  
 
    15.3     Liability of Agent     43  
 
    15.4     Reliance by Agent     43  
 
    15.5     Notice of Default or Event of Default     43  
 
    15.6     Credit Decision     44  
 
    15.7     Costs and Expenses; Indemnification     44  
 
    15.8     Agent in Individual Capacity     45  
 
    15.9     Successor Agent     45  
 
    15.10     Lender in Individual Capacity     45  
 
    15.11     Collateral Matters     45  
 
    15.12     Restrictions on Actions by Lenders; Sharing of Payments     46  
 
    15.13     Agency for Perfection     46  
 
    15.14     Payments by Agent to the Lenders     47  
 
    15.15     Concerning the Collateral and Related Loan Documents     47  
 
    15.16     Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information     47  
 
    15.17     Several Obligations; No Liability     48  
 
                    16.     WITHHOLDING TAXES     48  
 
                    17.     GENERAL PROVISIONS     50  
 
    17.1     Effectiveness     50  
 
    17.2     Section Headings     50  
 
    17.3     Interpretation     50  
 
    17.4     Severability of Provisions     50  
 
    17.5     Bank Product Providers     51  
 
    17.6     Debtor-Creditor Relationship     51  
 
    17.7     Counterparts; Electronic Execution     51  
 
    17.8     Revival and Reinstatement of Obligations     51  
 
    17.9     Confidentiality     51  
 
    17.10     Lender Group Expenses     52  
 
    17.11     USA PATRIOT Act     52  
 
    17.12     Integration     52  

-iv-



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit C-1
  Form of Compliance Certificate
Exhibit C-2
  Form of Credit Amount Certificate
Exhibit L-1
  Form of LIBOR Notice
 
   
Schedule C-1
  Commitments
Schedule 1.1
  Definitions
Schedule 3.1
  Conditions Precedent
Schedule 3.6
  Conditions Subsequent
Schedule 5.1
  Financial Statements, Reports, Certificates
Schedule 5.2
  Collateral Reporting

-v-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of
December 24, 2008, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO FOOTHILL, LLC, a Delaware limited
liability company, as the arranger and administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), and OMNITURE, INC., a Delaware corporation (“Borrower”).
     The parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
     1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
     1.2 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.
     1.3 Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.
     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization) of all Obligations other
than unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of this Agreement to be repaid or cash collateralized. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record.
     1.5 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

1



--------------------------------------------------------------------------------



 



2. LOAN AND TERMS OF PAYMENT.
     2.1 Revolver Advances.
          (a) Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances (“Advances”)
to Borrower in an amount at any one time outstanding not to exceed such Lender’s
Pro Rata Share of an amount equal to the lesser of (i) the Maximum Revolver
Amount less the sum of (x) the Letter of Credit Usage and (y) the Bank Product
Reserve at such time, and (ii) the Credit Amount at such time less the sum of
(x) Letter of Credit Usage and (y) the Bank Product Reserve at such time.
          (b) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
          (c) Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves against the Credit Amount or
the Maximum Revolver Amount in such amounts, and with respect to such matters,
as Agent in its Permitted Discretion shall deem necessary or appropriate,
including without limitation, the Bank Product Reserve.
     2.2 Term Loan. Subject to the terms and conditions of this Agreement, on
the Closing Date each Lender with a Term Loan Commitment agrees (severally, not
jointly or jointly and severally) to make term loans (collectively, the “Term
Loan”) to Borrower in an amount equal to such Lender’s Pro Rata Share of the
Term Loan Amount. The principal of the Term Loan shall be repaid on the
following dates and in the following amounts:

          Date   Installment Amount
on the last day of each June, September, December and March commencing on
March 31, 2009
  $ 375,000  

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of the acceleration of the Term Loan in accordance with the
terms hereof. All principal of, interest on, and other amounts payable in
respect of the Term Loan shall constitute Obligations.
     2.3 Borrowing Procedures and Settlements.
          (a) Procedure for Borrowing. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent. Unless Swing Lender is not
obligated to make a Swing Loan pursuant to Section 2.3(b) below, such notice
must be received by Agent no later than 10:00 a.m. (California time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 10:00 a.m. (California time) on the Business Day prior to the date that is
the requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

2



--------------------------------------------------------------------------------



 



          (b) Making of Swing Loans. In the case of a request for an Advance and
so long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed $5,000,000, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such Borrowing (any such Advance
made solely by Swing Lender pursuant to this Section 2.3(b) being referred to as
a “Swing Loan” and such Advances being referred to collectively as “Swing
Loans”) available to Borrower on the Funding Date applicable thereto by
transferring immediately available funds to Borrower’s Designated Account. Each
Swing Loan shall be deemed to be an Advance hereunder and shall be subject to
all the terms and conditions applicable to other Advances, except that all
payments on any Swing Loan shall be payable to Swing Lender solely for its own
account. Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not
make and shall not be obligated to make any Swing Loan if Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.
          (c) Making of Loans.
               (i) In the event that Swing Lender is not obligated to make a
Swing Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto. After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the Designated
Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
               (ii) Unless Agent receives notice from a Lender prior to 9:00
a.m. (California time) on the date of a Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrower the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing. The failure of any Lender to make any
Advance on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.

3



--------------------------------------------------------------------------------



 



               (iii) Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrower to Agent for the Defaulting Lender’s
benefit, and, in the absence of such transfer to the Defaulting Lender, Agent
shall transfer any such payments to each other non-Defaulting Lender member of
the Lender Group ratably in accordance with their Commitments (but only to the
extent that such Defaulting Lender’s Advance was funded by the other members of
the Lender Group) or, if so directed by Borrower and if no Default or Event of
Default has occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrower as if such Defaulting Lender had made Advances to
Borrower. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrower for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero. This Section shall remain effective with respect to such Lender until
(x) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Borrower shall have waived such Defaulting Lender’s default in writing, or
(z) the Defaulting Lender makes its Pro Rata Share of the applicable Advance and
pays to Agent all amounts owing by Defaulting Lender in respect thereof. The
operation of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including an assumption of
its Pro Rata Share of the Risk Participation Liability) without any premium or
penalty of any kind whatsoever; provided, however, that any such assumption of
the Commitment of such Defaulting Lender shall not be deemed to constitute a
waiver of any of the Lender Groups’ or Borrower’s rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to fund.
          (d) Protective Advances and Optional Overadvances.
               (i) Agent hereby is authorized by Borrower and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to Borrower on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).

4



--------------------------------------------------------------------------------



 



               (ii) Any contrary provision of this Agreement notwithstanding,
the Lenders hereby authorize Agent or Swing Lender, as applicable, and either
Agent or Swing Lender, as applicable, may, but is not obligated to, knowingly
and intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Credit Amount by more than $5,000,000, and (B) after giving
effect to such Advances, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders with Revolver
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrower intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrower
to an amount permitted by the preceding sentence. In such circumstances, if any
Lender with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. Each
Lender with a Revolver Commitment shall be obligated to settle with Agent as
provided in Section 2.3(e) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.
               (iii) Each Protective Advance and each Overadvance shall be
deemed to be an Advance hereunder, except that no Protective Advance or
Overadvance shall be eligible to be a LIBOR Rate Loan and, prior to Settlement
therefor, all payments on the Protective Advances shall be payable to Agent
solely for its own account. The Protective Advances and Overadvances shall be
repayable on demand, secured by the Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans. The provisions of this Section 2.3(d) are for
the exclusive benefit of Agent, Swing Lender, and the Lenders and are not
intended to benefit Borrower in any way.
          (e) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
               (i) Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
(1) on behalf of Swing Lender, with respect to the outstanding Swing Loans,
(2) for itself, with respect to the outstanding Protective Advances, and
(3) with respect to Borrower’s or its Subsidiaries’ Collections or payments
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. (California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(c)(iii)): (y) if a
Lender’s balance of the Advances (including Swing Loans and Protective Advances)
exceeds such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if a Lender’s balance
of the Advances (including Swing Loans and Protective Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Protective Advances). Such
amounts made available to Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Protective Advances and, together with the portion of such Swing Loans or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

5



--------------------------------------------------------------------------------



 



               (ii) In determining whether a Lender’s balance of the Advances,
Swing Loans, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and proceeds of Collateral.
               (iii) Between Settlement Dates, Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections or payments of
Borrower or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders, to be applied to the outstanding Advances of such Lenders,
an amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the Advances. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Protective Advances, and each Lender (subject to the effect of
agreements between Agent and individual Lenders) with respect to the Advances
other than Swing Loans and Protective Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.
          (f) Notation. Agent, as a non-fiduciary agent for Borrower, shall
maintain a register showing the principal amount of the Advances (and portion of
the Term Loan, as applicable), owing to each Lender, including the Swing Loans
owing to Swing Lender, and Protective Advances owing to Agent, and the interests
therein of each Lender, from time to time and such records shall, absent
manifest error, conclusively be presumed to be correct and accurate.
          (g) Lenders’ Failure to Perform. All Advances (other than Swing Loans
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
     2.4 Payments; Reductions of Commitments; Prepayments.
          (a) Payments by Borrower.
               (i) Except as otherwise expressly provided herein, all payments
by Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein. Any payment received by Agent
later than 11:00 a.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

6



--------------------------------------------------------------------------------



 



               (ii) Unless Agent receives notice from Borrower prior to the date
on which any payment is due to the Lenders that Borrower will not make such
payment in full as and when required, Agent may assume that Borrower has made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrower does not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
          (b) Apportionment and Application.
               (i) So long as no Application Event has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
(other than fees or expenses that are for Agent’s separate account) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates. All
payments to be made hereunder by Borrower shall be remitted to Agent and all
(subject to Section 2.4(b)(iv)) such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing, to reduce the balance of the Advances outstanding
and, thereafter, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
               (ii) At any time that an Application Event has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
                    (A) first, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to Agent under the Loan
Documents, until paid in full,
                    (B) second, to pay any fees or premiums then due to Agent
under the Loan Documents until paid in full,
                    (C) third, to pay interest due in respect of all Protective
Advances until paid in full,
                    (D) fourth, to pay the principal of all Protective Advances
until paid in full,
                    (E) fifth, ratably to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to any of the
Lenders under the Loan Documents, until paid in full,
                    (F) sixth, ratably to pay any fees or premiums then due to
any of the Lenders under the Loan Documents until paid in full,
                    (G) seventh, ratably to pay interest due in respect of the
Advances (other than Protective Advances), the Swing Loans, and the Term Loan
until paid in full,

7



--------------------------------------------------------------------------------



 



                    (H) eighth, ratably (i) to pay the principal of all Swing
Loans until paid in full, (ii) to pay the principal of all Advances until paid
in full, (iii) to Agent, to be held by Agent, for the benefit of Issuing Lender
and those Lenders having a share of the Risk Participation Liability, as cash
collateral in an amount up to 105% of the Letter of Credit Usage, (iv) to Agent,
to be held by Agent, for the benefit of the Bank Product Providers, as cash
collateral in an amount up to the amount of the Bank Product Reserve established
prior to the occurrence of, and not in contemplation of, the subject Event of
Default, and (v) to pay the outstanding principal balance of the Term Loan (in
the inverse order of the maturity of the installments due thereunder) until the
Term Loan is paid in full,
                    (I) ninth, to pay any other Obligations, and
                    (J) tenth, to Borrower (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.
               (iii) Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).
               (iv) In each instance, so long as no Application Event has
occurred and is continuing, Section 2.4(b)(i) shall not apply to any payment
made by Borrower to Agent and specified by Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
               (v) For purposes of Section 2.4(b)(ii), “paid in full” means
payment in cash of all amounts owing under the Loan Documents, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
               (vi) In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern.
          (c) Reduction of Commitments.
               (i) Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date. Borrower may reduce the Revolver Commitments to
an amount not less than the greater of (x) the sum of (A) the Revolver Usage as
of such date, plus (B) the principal amount of all Advances not yet made as to
which a request has been given by Borrower under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.11(a), and (y) $10,000,000. Each such
reduction made pursuant to this Section 2.4(c) shall be in an amount which is an
integral multiple of $5,000,000, shall be made by providing not less than 5
Business Days prior written notice to Agent and shall be irrevocable. Once
reduced, the Revolver Commitments may not be increased. Each such reduction of
the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its Pro Rata Share thereof.
               (ii) Term Loan Commitments. The Term Loan Commitments shall
terminate upon the making of the Term Loan.

8



--------------------------------------------------------------------------------



 



          (d) Optional Prepayments.
               (i) Advances. Borrower may prepay the principal of any Advance at
any time in whole or in part.
               (ii) Term Loan. Borrower may, upon at least 10 Business Days
prior written notice to Agent, prepay the principal of the Term Loan, in whole
or in part. Each prepayment made pursuant to this Section 2.4(d)(ii) shall
(A) be made in an amount which is an integral multiple of $1,500,000 and (B) be
accompanied by the payment of accrued interest to the date of such payment on
the amount prepaid. Each such prepayment shall be applied against the remaining
installments of principal due on the Term Loan in the inverse order of maturity
(for the avoidance of doubt, any amount that is due and payable on the Maturity
Date shall constitute an installment).
          (e) Mandatory Prepayments.
               (i) Credit Amount. If, at any time, (A) the sum of the
outstanding principal balance of the Term Loan on such date plus the Revolver
Usage on such date exceeds (B) the Credit Amount (such excess being referred to
as the “Credit Amount Excess”), then Borrower shall immediately prepay the
Obligations in accordance with Section 2.4(f)(i) in an aggregate amount equal to
the Credit Amount Excess.
               (ii) Dispositions. Within 5 Business Days of the date of receipt
by Borrower or any Loan Party of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by Borrower or any Loan Party of assets
(including casualty losses or condemnations but excluding sales or dispositions
which qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (i),
(l), or (m) of the definition of Permitted Dispositions), Borrower shall prepay
the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions; provided that, so long as
(A) no Default or Event of Default shall have occurred and is continuing,
(B) Borrower shall have given Agent prior written notice of Borrower’s or the
applicable Loan Party’s intention to apply such monies to the costs of
replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Borrower or the applicable Loan Party, (C) the monies are held
in a Deposit Account in which Agent has a perfected first-priority security
interest, and (D) Borrower or the applicable Loan Party completes such
replacement, purchase, or construction within 180 days (or 270 days if a binding
contract for such replacement, purchase, or construction has been entered into
by Borrower or the applicable Loan Party within 180 days) after the initial
receipt of such monies, Borrower or the applicable Loan Party shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition unless and to the extent that such
applicable period shall have expired without such replacement, purchase or
construction being made or completed, in which case, any amounts remaining in
the cash collateral account shall be paid to Agent and applied in accordance
with Section 2.4(f)(ii). Nothing contained in this Section 2.4(e)(ii) shall
permit Borrower or any of its Subsidiaries to sell or otherwise dispose of any
assets other than in accordance with Section 6.4.
               (iii) Extraordinary Receipts. Within 5 Business Days of the date
of receipt by Borrower or any Loan Party of any Extraordinary Receipts, Borrower
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(ii) in an amount equal to 50% of such Extraordinary
Receipts, net of any reasonable expenses incurred in collecting such
Extraordinary Receipts.
               (iv) Indebtedness. Within 1 Business Day of the date of
incurrence by Borrower or any of its Subsidiaries of any Indebtedness (other
than Permitted Indebtedness), Borrower shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f)(ii) in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
with such incurrence. The provisions of this Section 2.4(e)(iv) shall not be
deemed to be implied consent to any such incurrence otherwise prohibited by the
terms and conditions of this Agreement.

9



--------------------------------------------------------------------------------



 



               (v) Equity. Within 1 Business Day of the date of the issuance by
Borrower or any of its Subsidiaries of any shares of its or their Stock (other
than (A) in the event that Borrower or any of its Subsidiaries forms any
Subsidiary in accordance with the terms hereof, the issuance by such Subsidiary
of Stock to Borrower or such Subsidiary, as applicable, (B) the issuance of
Stock of Borrower to directors, officers, consultants, and employees of Borrower
pursuant to stock option plans (or other employee incentive plans or other
compensation arrangements) approved by the Board of Directors, and (C) the
issuance of Stock of Borrower in order to finance the purchase consideration (or
a portion thereof) in connection with a Permitted Acquisition), Borrower shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 50% of the Net Cash Proceeds received
by such Person in connection with such issuance. The provisions of this
Section 2.4(e)(v) shall not be deemed to be implied consent to any such issuance
otherwise prohibited by the terms and conditions of this Agreement.
          (f) Application of Payments.
               (i) Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Advances until paid in full,
second, to the outstanding principal amount of the Term Loan until paid in full,
and third, to cash collateralize the Letters of Credit in an amount equal to
105% of the then extant Letter of Credit Usage, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii). Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan on a pro rata
basis (for the avoidance of doubt, any amount that is due and payable on the
Maturity Date shall constitute an installment).
               (ii) Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii),
2.4(e)(iv), or 2.4(e)(v) above shall (A) so long as no Application Event shall
have occurred and be continuing, be applied to the outstanding principal amount
of the Term Loan until paid in full, with any remaining amounts to be paid to
Borrower, and (B) if an Application Event shall have occurred and be continuing,
be applied in the manner set forth in Section 2.4(b)(ii). Each such prepayment
of the Term Loan shall be applied against the remaining installments of
principal of the Term Loan on a pro rata basis (for the avoidance of doubt, any
amount that is due and payable on the Maturity Date shall constitute an
installment). Notwithstanding anything to the contrary in foregoing provisions
of this Section 2.4(f)(ii), any prepayments made pursuant to Section 2.4(e)(ii),
2.4(e)(iii), or 2.4(e)(v) above, shall be applied first to the outstanding
principal amount of the Term Loan that is made up of Base Rate Loans and then to
the outstanding principal amount of the Term Loan that is made up of LIBOR Rate
Loans; provided, however, that any such prepayments that would be applied to
LIBOR Rate Loans under clause (A) of this Section 2.4(f)(ii) may, at the option
of Borrower, be held by Agent to cash collateralize the Obligations and applied
by Agent to prepayment of such LIBOR Rate Loans at the end of their Interest
Periods.
     2.5 Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender Group pursuant to Section 2.1 or
Section 2.11 is greater than any of the limitations set forth in Section 2.1 or
Section 2.11, as applicable (an “Overadvance”), Borrower shall immediately pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b). Borrower promises to pay the Obligations (including principal,
interest, fees, costs, and expenses) in Dollars in full on the Maturity Date or,
if earlier, on the date on which the Obligations are declared due and payable
pursuant to the terms of this Agreement.
     2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
          (a) Interest Rates. Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows:

10



--------------------------------------------------------------------------------



 



               (i) if the relevant Obligation is a LIBOR Rate Loan, at a per
annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
               (ii) otherwise, at a per annum rate equal to the Base Rate plus
the Base Rate Margin.
          (b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(e)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.
          (c) Default Rate. Upon the occurrence and during the continuation of
an Event of Default and at the election of the Required Lenders,
               (i) all Obligations (except for undrawn Letters of Credit and
except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, and
               (ii) the Letter of Credit fee provided for in Section 2.6(b)
shall be increased to 2 percentage points above the per annum rate otherwise
applicable hereunder.
          (d) Payment. Except as provided to the contrary in Section 2.10 or
Section 2.12(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
all interest and fees (when due and payable), all Lender Group Expenses (as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.11(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.10 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products) to the Loan
Account, which amounts thereafter shall constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate
Loans. Any interest not paid when due shall be compounded by being charged to
the Loan Account and shall thereafter constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate
Loans.
          (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue. In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
          (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

11



--------------------------------------------------------------------------------



 



     2.7 Crediting Payments. The receipt of any payment item by Agent shall not
be considered a payment on account unless such payment item is a wire transfer
of immediately available federal funds made to the Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 11:00 a.m. (California time). If
any payment item is received into the Agent’s Account on a non-Business Day or
after 11:00 a.m. (California time) on a Business Day, it shall be deemed to have
been received by Agent as of the opening of business on the immediately
following Business Day.
     2.8 Designated Account. Agent is authorized to make the Advances and the
Term Loan, and Issuing Lender is authorized to issue the Letters of Credit,
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person or, without instructions, if
pursuant to Section 2.6(d). Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrower and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Borrower, any Advance,
Protective Advance, or Swing Loan requested by Borrower and made by Agent or the
Lenders hereunder shall be made to the Designated Account.
     2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with the Term Loan, all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrower or for Borrower’s account, the Letters of Credit issued by Issuing
Lender for Borrower’s account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrower or for Borrower’s account. Agent shall render
statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrower and the Lender Group unless, within 30 days
after receipt thereof by Borrower, Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.
     2.10 Fees. Borrower shall pay to Agent,
          (a) for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.
          (b) for the ratable account of those Lenders with Revolver
Commitments, on the first day of each month from and after the Closing Date up
to the first day of the month prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to 0.375% per annum times the result of
(i) the Maximum Revolver Amount, less (ii) the average Daily Balance of the
Revolver Usage during the immediately preceding month (or portion thereof).
     2.11 Letters of Credit.

12



--------------------------------------------------------------------------------



 



          (a) Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrower (each, an
“L/C”) or to purchase participations or execute indemnities, guarantees, or
reimbursement obligations (each such undertaking, an “L/C Undertaking”) with
respect to letters of credit issued by an Underlying Issuer (as of the Closing
Date, the prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrower. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by an Authorized Person and delivered to the Issuing Lender and Agent
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender in its Permitted Discretion and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the expiration date of
such Letter of Credit, (iv) the name and address of the beneficiary thereof (or
the beneficiary of the Underlying Letter of Credit, as applicable), and (v) such
other information (including, in the case of an amendment, renewal, or
extension, identification of the outstanding Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit. If requested by the Issuing Lender, Borrower also shall
be an applicant under the application with respect to any Underlying Letter of
Credit that is to be the subject of an L/C Undertaking. The Issuing Lender shall
have no obligation to issue a Letter of Credit if any of the following would
result after giving effect to the issuance of such requested Letter of Credit:
               (i) the Letter of Credit Usage would exceed the Credit Amount
less the sum of (A) the Bank Product Reserve, and (B) the outstanding amount of
Advances, or
               (ii) the Letter of Credit Usage would exceed $7,500,000, or
               (iii) the Letter of Credit Usage would exceed the Maximum
Revolver Amount less the sum of (A) the Bank Product Reserve, and (B) the
outstanding amount of Advances.
     Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date, including the SVB Letter of Credit. Borrower
and the Lender Group acknowledge and agree that the Existing WFB Letter of
Credit shall for all purposes under this Agreement and the other Loan Documents
be deemed to be an Underlying Letter of Credit for which Issuing Lender has
issued an L/C Undertaking. Each Letter of Credit (and corresponding Underlying
Letter of Credit) shall be in form and substance acceptable to the Issuing
Lender (in the exercise of its Permitted Discretion), including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender is obligated to advance funds under a Letter of Credit, Borrower shall
reimburse such L/C Disbursement to Issuing Lender by paying to Agent an amount
equal to such L/C Disbursement not later than 11:00 a.m., California time, on
the date that such L/C Disbursement is made, if Borrower shall have received
written or telephonic notice of such L/C Disbursement prior to 10:00 a.m.,
California time, on such date, or, if such notice has not been received by
Borrower prior to such time on such date, then not later than 11:00 a.m.,
California time, on the Business Day that Borrower receives such notice, if such
notice is received prior to 10:00 a.m., California time, on the date of receipt,
and, in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, initially, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans.
To the extent an L/C Disbursement is deemed to be an Advance hereunder,
Borrower’s obligation to reimburse such L/C Disbursement shall be discharged and
replaced by the resulting Advance. Promptly following receipt by Agent of any
payment from Borrower pursuant to this paragraph, Agent shall distribute such
payment to the Issuing Lender or, to the extent that Lenders have made payments
pursuant to Section 2.11(b) to reimburse the Issuing Lender, then to such
Lenders and the Issuing Lender as their interests may appear.

13



--------------------------------------------------------------------------------



 



          (b) Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrower had requested such
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such Letter
of Credit, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any payments made by the Issuing
Lender under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender with a Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
and not reimbursed by Borrower on the date due as provided in Section 2.11(a),
or of any reimbursement payment required to be refunded to Borrower for any
reason. Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each L/C Disbursement made by the
Issuing Lender pursuant to this Section 2.11(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Lender fails to make available to
Agent the amount of such Lender’s Pro Rata Share of each L/C Disbursement made
by the Issuing Lender in respect of such Letter of Credit as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and Agent (for
the account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.
          (c) Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by the Lender Group under any L/C Undertaking as a
result of the Lender Group’s indemnification of any Underlying Issuer; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
loss, cost, expense, or liability to the extent that it is caused by the gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Lender Group. Borrower hereby acknowledges and agrees that neither the
Lender Group nor the Issuing Lender shall be responsible for delays, errors, or
omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.
          (d) Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
          (e) Any and all issuance charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
immediately by Borrower to Agent for the account of the Issuing Lender; it being
acknowledged and agreed by Borrower that, as of the Closing Date, the issuance
charge imposed by the prospective Underlying Issuer is .825% per annum times the
undrawn amount of each Underlying Letter of Credit, that such issuance charge
may be changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

14



--------------------------------------------------------------------------------



 



          (f) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):
               (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or
               (ii) there shall be imposed on the Underlying Issuer or the
Lender Group any other condition regarding any Underlying Letter of Credit or
any Letter of Credit issued pursuant hereto,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Lender Group
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate Loans hereunder; provided that Borrower shall not
be required to compensate a Lender pursuant to this Section for any such amounts
incurred more than 180 days prior to the date that such Lender first demands
payment from Borrower of such amounts; provided further that if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section,
as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
     2.12 LIBOR Option.
          (a) Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances or the
Term Loan be charged (whether at the time when made (unless otherwise provided
herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest
based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be payable on the
earliest of (i) the last day of the Interest Period applicable thereto; (ii) the
date on which all or any portion of the Obligations are accelerated pursuant to
the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, Borrower no longer shall have the option to request that Advances or
the Term Loan bear interest at a rate based upon the LIBOR Rate.
          (b) LIBOR Election.
               (i) Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Borrower’s election of the LIBOR Option for a
permitted portion of the Advances or the Term Loan and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders.

15



--------------------------------------------------------------------------------



 



               (ii) Each LIBOR Notice shall be irrevocable and binding on
Borrower. In connection with each LIBOR Rate Loan, Borrower shall indemnify,
defend, and hold Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Agent or any Lender as a result of (A) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate.
               (iii) Borrower shall have not more than 5 LIBOR Rate Loans in
effect at any given time. Borrower only may exercise the LIBOR Option for LIBOR
Rate Loans of at least $1,000,000.
          (c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12(b)(ii) above.
          (d) Special Provisions Applicable to LIBOR Rate.
               (i) The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except (1) changes of general applicability in corporate
income tax laws and (2) changes in tax laws with respect to any taxes required
to be withheld or deducted by Borrower (which is addressed in clauses
(b) through (g) of Section 16)) and changes in the reserve requirements imposed
by the Board of Governors of the Federal Reserve System (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the LIBOR
Rate. In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (y) require
such Lender to furnish to Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).
               (ii) In the event that any change in market conditions or any
law, regulation, treaty, or directive, or any change therein or in the
interpretation or application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

16



--------------------------------------------------------------------------------



 



          (e) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
     2.13 Capital Requirements.
          (a) If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Borrower and Agent
thereof. Following receipt of such notice, Borrower agrees to pay such Lender on
demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrower of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          (b) If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i) or amounts under Section 2.13(a) (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.12(d)(i) or Section 2.13(a), as applicable, and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it. Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by such Affected Lender in connection
with any such designation or assignment. If, after such reasonable efforts, such
Affected Lender does not so designate a different one of its lending offices or
assign its rights to another of its offices or branches so as to eliminate
Borrower’s obligation to pay any future amounts to such Affected Lender pursuant
to Section 2.12(d)(i) or Section 2.13(a), as applicable, then Borrower (without
prejudice to any amounts then due to such Affected Lender under
Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.12(d)(i) or Section 2.13(a), as
applicable, designate another Lender reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), such Affected Lender shall
assign to the Replacement Lender its Obligations and Commitments, pursuant to an
Assignment and Acceptance Agreement, and upon such purchase by the Replacement
Lender, such Replacement Lender shall be deemed to be a “Lender” for purposes of
this Agreement and such Affected Lender shall cease to be a “Lender” for
purposes of this Agreement.

17



--------------------------------------------------------------------------------



 



3. CONDITIONS; TERM OF AGREEMENT.
     3.1 Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial extension of credit provided for hereunder,
is subject to the fulfillment, to the satisfaction of Agent and each Lender of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
     3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:
          (a) the representations and warranties of Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date); and
          (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
     3.3 Term. This Agreement shall continue in full force and effect for a term
ending on December 24, 2012 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.
     3.4 Effect of Termination. On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including the requirement that Borrower provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization). No termination of
this Agreement, however, shall relieve or discharge Borrower or its Subsidiaries
of their duties, Obligations, or covenants hereunder or under any other Loan
Document and the Agent’s Liens in the Collateral shall remain in effect until
all Obligations have been paid in full and the Lender Group’s obligations to
provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrower’s sole expense,
execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Agent’s Liens
and all notices of security interests and liens previously filed by Agent with
respect to the Obligations.
     3.5 Early Termination by Borrower. Borrower has the option, at any time
upon 5 Business Days prior written notice to Agent, to terminate this Agreement
and terminate the Commitments hereunder by paying to Agent the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage, and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full. If
Borrower has sent a notice of termination pursuant to the provisions of this
Section, then the Commitments shall terminate and Borrower shall be obligated to
make the foregoing payments of the Obligations on the date set forth as the date
of termination of this Agreement in such notice, provided, however, that
notwithstanding the foregoing, Borrower may rescind such a termination notice
twice during the term of this Agreement by written notice received by Agent
prior to 9:00 a.m. (California time) on the date set forth as the date of
termination in such notice of termination.

18



--------------------------------------------------------------------------------



 



     3.6 Conditions Subsequent. The obligation of the Lender Group (or any
member thereof) to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of each of the conditions subsequent set forth on Schedule 3.6 (the
failure by the Borrower to so perform or cause to be performed constituting an
Event of Default).
4. REPRESENTATIONS AND WARRANTIES.
     In order to induce the Lender Group to enter into this Agreement, Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
     4.1 Due Organization and Qualification; Subsidiaries.
          (a) Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) qualified
to do business in any state where the failure to be so qualified reasonably
could be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
          (b) Borrower’s most recent public filings made with the SEC set forth
a complete and accurate description of the authorized capital Stock of Borrower,
by class, and a description of the number of shares of each such class that were
issued and outstanding as of the date of such filings.
          (c) Set forth on Schedule 4.1(c) to the Disclosure Letter (as such
Schedule may be updated from time to time to reflect changes permitted to be
made under Section 5.11), is a complete and accurate list of the Loan Parties’
direct and indirect Subsidiaries (other than Excluded Subsidiaries), showing:
(i) the number of shares of each class of common and preferred Stock authorized
for each of such Subsidiaries (other than Excluded Subsidiaries), and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by Borrower. All of the outstanding capital Stock of each
such Subsidiary (other than Excluded Subsidiaries) has been validly issued and
is fully paid and non-assessable.
          (d) Except as set forth on Schedule 4.1(c) to the Disclosure Letter,
there are no subscriptions, options, warrants, or calls relating to any shares
of Borrower’s Subsidiaries’ (other than Excluded Subsidiaries) capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument. Neither Borrower nor any of its Subsidiaries (other than
Excluded Subsidiaries) is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.
     4.2 Due Authorization; No Conflict.
          (a) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

19



--------------------------------------------------------------------------------



 



          (b) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of the holder of
any Loan Party’s Stock or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
     4.3 Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than consents or
approvals that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Agent for filing or recordation, as of the Closing
Date.
     4.4 Binding Obligations; Perfected Liens.
          (a) Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
          (b) The Agent’s Liens are validly created, perfected (other than
(i) in respect of motor vehicles and (ii) any Deposit Accounts and Securities
Accounts not subject to a Control Agreement as permitted by Section 6.11, and
subject only to the filing of financing statements and the recordation of the
Mortgages), and first priority Liens, subject only to Permitted Liens.
     4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in Real Property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.
     4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
          (a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) to the Disclosure Letter (as such Schedule may be
updated from time to time to reflect changes permitted to be made under
Section 6.5).
          (b) The chief executive office of each Loan Party is located at the
address indicated on Schedule 4.6(b) to the Disclosure Letter (as such Schedule
may be updated from time to time to reflect changes permitted to be made under
Section 5.15).

20



--------------------------------------------------------------------------------



 



          (c) Each Loan Party’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 4.6(c) to the
Disclosure Letter (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 6.5).
          (d) As of the Closing Date, no Loan Party holds any commercial tort
claims, except as set forth on Schedule 4.6(d) to the Disclosure Letter.
     4.7 Litigation.
          (a) There are no actions, suits, or proceedings pending or, to the
actual knowledge of senior management of Borrower following reasonable inquiry,
threatened in writing against a Loan Party or any of its Subsidiaries that
either individually or in the aggregate could reasonably be expected to result
in a Material Adverse Change.
          (b) Schedule 4.7(b) to the Disclosure Letter sets forth a complete and
accurate description, with respect to each of the material actions, suits, or
proceedings that, as of the Closing Date, is pending or, to the actual knowledge
of senior management of Borrower following reasonable inquiry, is threatened in
writing against a Loan Party or any of its Subsidiaries.
     4.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Change, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Change.
     4.9 No Material Adverse Change. All financial statements relating to the
Loan Parties and their Subsidiaries that have been delivered by Borrower to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and consolidated results of operations for the period then ended.
Since September 30, 2008, no event, circumstance, or change has occurred that
has or could reasonably be expected to result in a Material Adverse Change with
respect to the Loan Parties and their Subsidiaries, taken as a whole.
     4.10 Fraudulent Transfer.
          (a) The Loan Parties, taken as a whole, are Solvent.
          (b) No transfer of property (including in connection with each
Permitted Stock Repurchase) is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
     4.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.

21



--------------------------------------------------------------------------------



 



     4.12 Environmental Condition. Except as set forth on Schedule 4.12 to the
Disclosure Letter, (a) to Borrower’s knowledge, no Loan Party’s or its
Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrower’s knowledge, no Loan Party’s or its
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.
     4.13 Intellectual Property. Each Loan Party owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, and licenses that are necessary to
the conduct of its business as currently conducted, and attached hereto as
Schedule 4.13 to the Disclosure Letter (as updated from time to time) is a true,
correct, and complete listing of all material trademarks and trademark
applications, trade names, copyrights and copyright applications, patents and
patent applications, and licenses as to which Borrower or one of its
Subsidiaries is the owner or is an exclusive licensee (but excluding any
(i) off-the-shelf software license agreement, (ii) open source codes,
(iii) end-user agreements with such Loan Party’s customers, partners,
distributors, resellers and end users of such customers, partners, distributers,
and resellers); provided, however, that Borrower may amend Schedule 4.13 to the
Disclosure Letter to add additional intellectual property.
     4.14 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
     4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15
to the Disclosure Letter (as updated pursuant to the provisions of the Security
Agreement from time to time) is a listing of all of the Loan Parties’ and (and
upon the request of Agent) their Subsidiaries’ Deposit Accounts and Securities
Accounts, including, with respect to each bank or securities intermediary
(a) the name and address of such Person, and (b) the account numbers of the
Deposit Accounts or Securities Accounts maintained with such Person.
     4.16 Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules
hereto, in the Disclosure Letter or in the other Loan Documents) for purposes of
or in connection with this Agreement, the other Loan Documents, or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of a Loan
Party or its Subsidiaries in writing to Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. On the Closing Date, the Closing Date Projections represent, and as of
the date on which any other Projections are delivered to Agent, such additional
Projections represent Borrower’s good faith estimate of the Loan Parties’ and
their Subsidiaries future performance for the periods covered thereby based upon
assumptions believed by Borrower to be reasonable at the time of the delivery
thereof to Agent (it being understood that such projections and forecasts are
subject to uncertainties and contingencies, many of which are beyond the control
of the Loan Parties and their Subsidiaries and no assurances can be given that
such projections or forecasts will be realized).

22



--------------------------------------------------------------------------------



 



     4.17 Material Contracts. Set forth on Schedule 4.17 to the Disclosure
Letter (as updated from time to time) is a reasonably detailed description of
the Material Contracts of each Loan Party and its Subsidiaries; provided,
however, that Borrower may amend such Schedule 4.17 to add additional Material
Contracts so long as such amendment occurs by written notice to Agent upon the
sooner to occur of (i) at the time that Borrower provides its quarterly
financial statements pursuant to Section 5.1, or (ii) at the time that Borrower
requests Advances or L/Cs. Except for matters which, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Subsidiary and, to the best
of Borrower’s knowledge, each other Person that is a party thereto in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally, (b) has not been otherwise amended
or modified (other than amendments or modifications permitted by
Section 6.7(b)), and (c) is not in default due to the action or inaction of the
applicable Loan Party or its Subsidiary.
     4.18 Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the loans made hereunder will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
     4.19 Indebtedness. Set forth on Schedule 4.19 to the Disclosure Letter is a
true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness as of the Closing Date.
     4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.
Borrower knows of no proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor. No Loan Party
nor any of its Subsidiaries has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the IRC or within the meaning of Section 6111(c)
or Section 6111(d) of the IRC as in effect immediately prior to the enactment of
the American Jobs Creation Act of 2004, or has ever “participated” in a
“reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, except as would not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Change.
     4.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System as in effect from time to time.
     4.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

23



--------------------------------------------------------------------------------



 



     4.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has a more than 10% of its assets located in
Sanctioned Entities, or (c) derives more than 10% of its revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Advance or of the Term Loan will not be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.
     4.24 Location of Equipment. The Equipment (other than (i) vehicles or
Equipment out for repair, and (ii) other Equipment having value of not more than
$1,000,000 in the aggregate) of the Loan Parties is located only at, or
in-transit between, the locations identified on Schedule 4.24 to the Disclosure
Letter (as such Schedule may be updated pursuant to Section 5.15).
     4.25 Excluded Subsidiaries. None of the Excluded Subsidiaries owns or is
owed any Subscription Revenues, or owns any material assets (other than the
Stock of its direct Subsidiaries), or contributes (in the aggregate with all
other Excluded Subsidiaries) a material portion of Borrower’s consolidated net
earnings or EBITDA .
5. AFFIRMATIVE COVENANTS.
     Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Subsidiaries to comply with each of the following:
     5.1 Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to each Lender, each of the financial statements, reports, and other
items set forth on Schedule 5.1 at the times specified therein. In addition,
Borrower agrees that no Subsidiary of a Loan Party will have a fiscal year
different from that of Borrower. In addition, Borrower agrees to maintain a
system of accounting that enables Borrower to produce financial statements in
accordance with GAAP. Each Loan Party shall also maintain its billing
systems/practices as approved by Agent prior to the Closing Date and shall only
make material modifications thereto with notice to Agent.
     5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein.
     5.3 Existence. Except as otherwise permitted under Section 6.3, each Loan
Party to, and cause each of its Subsidiaries to, at all times preserve and keep
in full force and effect its existence (including being in good standing in its
jurisdiction of organization) and all rights and franchises, licenses and
permits material to its business.
     5.4 Maintenance of Properties. Maintain and preserve all of its assets that
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted (and except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change), and comply with
the material provisions of all material leases to which it is a party as lessee,
so as to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.

24



--------------------------------------------------------------------------------



 



     5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed
against any Loan Party or its Subsidiaries, or any of their respective assets or
in respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Borrower will and will cause each of its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that Borrower and its Subsidiaries
have made such payments or deposits. Notwithstanding anything this Section 5.5
to the contrary, the Loan Parties may have an aggregate amount of unpaid or
delinquent taxes, assessments, or other governmental fees or charges outstanding
in an aggregate amount not to exceed $500,000 at any one time.
     5.6 Insurance. At Borrower’s expense, maintain insurance respecting each of
the Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss
or damage by fire, theft, explosion, and all other hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. Borrower also shall maintain (with respect to each of the Loan
Parties and their Subsidiaries) business interruption, public liability, and
product liability insurance, as well as insurance against larceny, embezzlement,
and criminal misappropriation. All such policies of insurance shall be with
responsible and reputable insurance companies and in such amounts as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and located and in any event in amount, adequacy
and scope reasonably satisfactory to Agent. All property insurance policies
covering the Collateral are to be made payable to Agent for the benefit of Agent
and the Lenders, as their interests may appear, in case of loss, pursuant to a
standard loss payable endorsement with a standard non contributory “lender” or
“secured party” clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies. All certificates of insurance
are to be delivered to Agent, with the loss payable and additional insured
endorsement in favor of Agent and shall provide for not less than 30 days
(10 days in the case of non-payment) prior written notice to Agent of the
exercise of any right of cancellation. If Borrower fails to maintain such
insurance, Agent may arrange for such insurance, but at Borrower’s expense and
without any responsibility on Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrower shall give Agent prompt notice of any loss
exceeding $250,000 covered by its casualty or business interruption insurance.
Upon the occurrence and during the continuance of an Event of Default, Agent
shall have the sole right to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies. If no Event of Default exists, Borrower or the applicable Loan Party
shall have the sole right to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
     5.7 Inspection. Permit Agent and each of its duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent may designate and, so long as no Default or Event of
Default exists, with reasonable prior notice to Borrower.
     5.8 Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

25



--------------------------------------------------------------------------------



 



     5.9 Environmental.
          (a) Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
          (b) comply, in all material respects, with Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests,
          (c) promptly notify Agent of any release of a Hazardous Material in
any reportable quantity from or onto property owned or operated by Borrower or
its Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law, and
          (d) promptly, but in any event within 5 Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Borrower or its Subsidiaries, (ii) commencement of any Environmental
Action or notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) notice of a violation, citation, or other
administrative order which could reasonably be expected to result in a Material
Adverse Change.
     5.10 Disclosure Updates. Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.
     5.11 Formation of Subsidiaries. At the time that any Loan Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Loan Party shall (a) within 10 days of such
formation or acquisition cause any such new Subsidiary to provide to Agent a
joinder to the Guaranty and the Security Agreement, together with such other
security documents (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary with a fair market value of at least $250,000), as
well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary); provided that the Guaranty, the Security
Agreement, and such other security documents shall not be required to be
provided to Agent with respect to any Subsidiary of Borrower that is a CFC,
(b) within 30 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) provide to Agent a pledge agreement
and appropriate certificates and powers or financing statements, hypothecating
all of the direct or beneficial ownership interest in such new Subsidiary
reasonably satisfactory to Agent; provided that only 65% of the total
outstanding voting Stock of any first tier Subsidiary of Borrower that is a CFC
and none of the total outstanding voting Stock of any other Subsidiary of such
CFC shall be required to be pledged, and (c) within 30 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all Real Property owned in fee and subject to a mortgage). Any
document, agreement, or instrument executed or issued pursuant to this
Section 5.11 shall be a Loan Document.

26



--------------------------------------------------------------------------------



 



     5.12 Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, collateral assignments, endorsements of
certificates of title, mortgages, deeds of trust, opinions of counsel, and all
other documents (collectively, the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect the Agent’s Liens
in all of the assets of Borrower and the Loan Parties (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired by
Borrower or the Loan Parties after the Closing Date with a fair market value in
excess of $250,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents); provided that the
foregoing shall not apply to any Subsidiary of Borrower that is a CFC. To the
maximum extent permitted by applicable law, Borrower authorizes Agent to execute
any such Additional Documents in the applicable Loan Party’s ‘s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Borrower and
the Loan Parties and all of the outstanding Capital Stock of Borrower’s
Subsidiaries (subject to limitations contained in the Loan Documents with
respect to CFCs).
     5.13 Lender Meetings. Within 120 days after the close of each fiscal year
of Borrower, at the request of Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of Agent, by conference call) with all Lenders who choose
to attend such meeting at which meeting shall be reviewed the financial results
of the previous fiscal year and the financial condition of Borrower and its
Subsidiaries and the projections presented for the current fiscal year of
Borrower.
     5.14 Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant hereto, provide Agent with notice of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (b) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Compliance Certificate.
Such notice may be in the form of a link to the filed Material Contract or
amendment, as applicable, in Borrower’s filings with the SEC, or, if such
Material Contract or amendment has not been filed, a copy of the same .
     5.15 Location of Equipment. Keep each Loan Party’s Equipment (other than
(i) vehicles and Equipment out for repair and (ii) other Equipment having a
value of not more than $1,000,000 in the aggregate) only at the locations
identified on Schedule 4.24 to the Disclosure Letter and their chief executive
offices only at the locations identified on Schedule 4.6(b) to the Disclosure
Letter, provided, however, that Borrower may amend Schedule 4.24 to the
Disclosure Letter or Schedule 4.6(b) to the Disclosure Letter so long as such
amendment occurs by written notice to Agent not less than 10 days prior to the
date on which such Equipment is moved to such new location or such chief
executive office is relocated and so long as such new location is within the
continental United States, and so long as, at the time of such written
notification, Borrower provides Agent a Collateral Access Agreement with respect
thereto.
     5.16 Assignable Material Contracts. Use commercially reasonable efforts to
ensure that any Material Contract entered into after the Closing Date by
Borrower or one of its Subsidiaries that generates or, by its terms, will
generate revenue, permits the assignment of such agreement (and all rights of
Borrower or such Subsidiary, as applicable, thereunder) to Borrower’s or such
Subsidiary’s lenders or an agent for any lenders (and any transferees of such
lenders or such agent, as applicable).
6. NEGATIVE COVENANTS.
     Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries to do any of the following:

27



--------------------------------------------------------------------------------



 



     6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
     6.2 Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
     6.3 Restrictions on Fundamental Changes.
          (a) Other than in order to consummate a Permitted Acquisition, enter
into (provided that Borrower or any of its Subsidiaries may enter into any
merger, consolidation, reorganization, or recapitalization, or reclassification
of its Stock, if Borrower or such Subsidiary has disclosed to the other Persons
party to the transaction any required consent of Agent and the Lenders
hereunder) or consummate any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, except for (i) any merger between
Loan Parties, provided that Borrower must be the surviving entity of any such
merger to which it is a party, (ii) any merger between Loan Parties and
Subsidiaries of Borrower that are not Loan Parties so long as such Loan Party is
the surviving entity of any such merger, and (iii) any merger between
Subsidiaries of Borrower that are not Loan Parties;
          (b) Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of Excluded
Subsidiaries and other non-operating Subsidiaries of Borrower with nominal
assets and nominal liabilities, (ii) the liquidation or dissolution of a Loan
Party (other than Borrower) or any of its wholly-owned Subsidiaries so long as
all of the assets (including any interest in any Stock) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, (iii) the liquidation or dissolution of a Subsidiary
of Borrower that is not a Loan Party (other than any such Subsidiary the Stock
of which (or any portion thereof) is subject to a Lien in favor of Agent) so
long as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Borrower that is not liquidating or dissolving;
or (iv) the liquidation or dissolution of a Subsidiary of Borrower that is not a
Loan Party, but the Stock of which (or any portion thereof) is subject to a Lien
in favor of Agent) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to a Loan Party or a Subsidiary the Stock
of which (or any portion thereof) is subject to a Lien in favor of Agent, that
is not liquidating or dissolving; or
          (c) Suspend or go out of a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with the transactions permitted pursuant to Section 6.4.
     6.4 Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or transactions expressly permitted by Sections 6.3, 6.9, 6.11, and
6.12, convey, sell, lease, license, assign, transfer, or otherwise dispose of
(or enter into an agreement to convey, sell, lease, license, assign, transfer,
or otherwise dispose of (provided that Borrower or any of its Subsidiaries may
enter into such an agreement in order to consummate an Acquisition that is not a
Permitted Acquisition, if Borrower or such Subsidiary has disclosed to the other
Persons party to the transaction any required consent of Agent and the Lenders
hereunder)) any of Borrower’s or its Subsidiaries’ assets.
     6.5 Change Name. Change the name, organizational identification number,
state of organization or organizational identity of (a) any Loan Party or
(b) any Subsidiary of Borrower that is not a Loan Party if all or any portion of
the Stock of such Subsidiary has been pledged to Agent; provided, however, that
Loan Parties and any of the Subsidiaries described in clause (b) above may
change their names upon at least 10 days prior written notice to Agent of such
change.
     6.6 Nature of Business. Make any change in the nature of its or their
business as described in Schedule 6.6 to the Disclosure Letter or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided that Borrower and its Subsidiaries may engage in
any business that is reasonably related or ancillary to its or their business.

28



--------------------------------------------------------------------------------



 



     6.7 Prepayments and Amendments.
          (a) Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
               (i) optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of Borrower or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, and (C) other Indebtedness in an aggregate principal amount not to
exceed $1,000,000, so long as no Event of Default shall exist or arise as a
result thereof and Borrower shall have Availability plus Qualified Cash in an
amount equal to or greater than $25,000,000 immediately after giving effect to
the consummation of the proposed prepayment, redemption, defeasance, purchase or
other acquisition of Indebtedness,
               (ii) make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions, provided that in
connection with a Permitted Acquisition, payments on account of Indebtedness
consisting of Earn-outs that have been contractually subordinated in right of
payment to the Obligations may be made so long as (A) no Default or Event of
Default has occurred and is continuing or would result therefrom; (B) Borrower
and its Subsidiaries have Excess Availability plus Qualified Cash of at least
$25,000,000, both immediately before and immediately after giving effect to any
such payment; and (C) the payment is required to be made by the acquisition
agreement relative to the Permitted Acquisition; provided further that if at any
time any such payment is not permitted to be paid as a result of the failure to
satisfy the condition set forth in clauses (A) or (B) of this
Section 6.7(a)(ii), then (1) such amount together with interest at a market rate
applicable to Indebtedness consisting of Earn-outs shall continue to accrue, and
(2) any such amount, together with accrued interest, may be paid so long as each
of the conditions set forth in clauses (A), (B) and (C) of this Section
6.7(a)(ii) is satisfied at the time of the making of such payment, or
          (b) Directly or indirectly, amend, modify, or change any of the terms
or provisions of
               (i) any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Section 6.1 if the
terms and conditions thereof could reasonably be expected to be materially
adverse to Agent, any Lender, Borrower, or any of Borrower’s Subsidiaries,
               (ii) any Material Contract except to the extent that such
amendment, modification, alteration, increase, or change could not, individually
or in the aggregate, reasonably be expected to be materially adverse to the
interests of the Lenders, or
               (iii) the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders; provided that the adoption and implementation of a stockholders rights
plan shall not be deemed to be materially adverse to the interests of the
Lenders. Nothing in this Section 6.7(b)(iii) shall permit Borrower or any of its
Subsidiaries to make any distributions under such a stockholders rights plan
other than as permitted by Section 6.9(c).
     6.8 [intentionally omitted]
     6.9 Distributions. Make any distribution or declare or pay any dividends
(in cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of Borrower’s Stock, of any class, whether now or
hereafter outstanding; provided, however, that,
          (a) Borrower may consummate the Permitted Stock Repurchases,

29



--------------------------------------------------------------------------------



 



          (b) Borrower may purchase fractional shares of its Stock arising out
of stock dividends splits or combinations, business combinations otherwise
permitted hereunder, or conversion of convertible securities, in an amount not
to exceed $50,000 in any calendar year,
          (c) Borrower may distribute rights pursuant to a stockholder rights
plan or purchase, acquire, redeem or retire such rights distributed in
connection with such stockholder rights plan (whether by exchange of common
Stock or purchase for value), provided that if such rights are purchased for
cash, then the cash amount paid shall not exceed $500,000 per calendar year,
except that such cash amount may exceed $500,000 per calendar year if (i) no
Event of Default has occurred and is continuing or would result therefrom, and
(ii) Borrower has Excess Availability plus Qualified Cash of $25,000,000 or
greater immediately after giving effect to such purchase, acquisition,
redemption or retirement,
          (d) Borrower may repurchase Stock in connection with or pursuant to
any of its stock option plans (or other employee incentive plans or compensation
arrangements), provided that if such Stock is purchased with cash, then the cash
amount shall not exceed $500,000 in any calendar year, except that such cash
amount may exceed $500,000 per calendar year if (i) no Event of Default has
occurred and is continuing or would result therefrom, and (ii) Borrower has
Excess Availability plus Qualified Cash of $25,000,000 or greater immediately
after giving effect to such repurchase,
          (e) Borrower may repurchase Stock in connection with or pursuant to
any of its stock option plans (or other employee incentive plans or compensation
arrangements) or convertible securities by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations,
          (f) Borrower may purchase, acquire, redeem or retire any stock options
in connection with any stock option exchange provided that such exchange is on a
cashless basis.
     6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).
     6.11 Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
other than (a) an aggregate amount of not more than $100,000 at any one time, in
the case of Borrower and its Subsidiaries that are not CFCs, (b) the cash
collateral in the account of Existing Lender referred to in clause (a) of
Schedule 3.6, but only for the time period provided in such clause (a),
(c) amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
Borrower’s or its Subsidiaries’ employees, and (d) an aggregate amount of not
more than 20% of the total amount of all of the cash and Cash Equivalents of
Borrower and its Subsidiaries (calculated at current exchange rates) at any one
time, in the case of Subsidiaries of Borrower that are CFCs, Borrower and its
Subsidiaries shall not have Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Borrower or its Subsidiary, as applicable, and the applicable securities
intermediary or bank have entered into Control Agreements with Agent governing
such Permitted Investments in order to perfect (and further establish) the
Agent’s Liens in such Permitted Investments. Subject to the foregoing proviso,
Borrower shall not and shall not permit any Loan Party to establish or maintain
any Deposit Account or Securities Account unless Agent shall have received a
Control Agreement in respect of such Deposit Account or Securities Account..
     6.12 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower or any of its
Subsidiaries except for:
          (a) transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) are upon fair and reasonable terms, (ii) are fully
disclosed to Agent prior to the consummation thereof, if they involve one or
more payments by Borrower or its Subsidiaries in excess of $500,000 for any
single transaction or series of related transactions, and (iii) are no less
favorable, taken as a whole, to Borrower or its Subsidiaries, as applicable,
than would be obtained in an arm’s length transaction with a non-Affiliate,

30



--------------------------------------------------------------------------------



 



     (b) so long as it has been approved by Borrower’s Board of Directors in
accordance with applicable law, any indemnity provided for the benefit of
directors of Borrower,
     (c) so long as it has been approved by Borrower’s Board of Directors, the
payment of reasonable fees, compensation, or employee benefit arrangements to
employees, consultants, officers, and outside directors of Borrower in the
ordinary course of business and consistent with industry practice,
     (d) transactions permitted by Section 6.3, Section 6.4, or Section 6.9, or
any Permitted Investment or Permitted Intercompany Advance, and
     (e) intercompany transactions among the Borrower or any Subsidiary on the
one hand and any Subsidiary on the other hand, in the ordinary course of
Borrower’s business pursuant to one or more Marketing and Sales Services
Agreements, the terms of which (including the calculation of any service fees
and the extent of any other payments to such Subsidiaries) are consistent with
the Marketing and Sales Services Agreements in effect on the Closing Date, and
which transactions are not otherwise prohibited by this Agreement or any other
Loan Document.
     6.13 Use of Proceeds. Use the proceeds of the Advances and the Term Loan
for any purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing to
Existing Lender, and (iii) to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes.
7. FINANCIAL COVENANTS.
     Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrower will comply with
each of the following financial covenants:
          (a) Minimum EBITDA. Achieve EBITDA, measured on a quarter-end basis,
of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

      Applicable Amount   Applicable Period
$13,494,000
  For the 1 quarter period ending December 31, 2008
$26,152,000
  For the 2 quarter period ending March 31, 2009
$43,155,000
  For the 3 quarter period ending June 30, 2009
$63,924,000
  For the 4 quarter period ending September 30, 2009
$73,511,000
  For the 4 quarter period ending December 31, 2009
$77,380,000
  For the 4 quarter period ending March 31, 2010
$82,577,000
  For the 4 quarter period ending June 30, 2010
$88,926,000
  For the 4 quarter period ending September 30, 2010
$95,980,000
  For the 4 quarter period ending December 31, 2010
$103,012,000
  For the 4 quarter period ending March 31, 2011
$112,457,000
  For the 4 quarter period ending June 30, 2011
$123,994,000
  For the 4 quarter period ending September 30, 2011
$136,814,000
  For the 4 quarter period ending December 31, 2011
$137,000,000
  For the 4 quarter periods ending on the last day of each March,
 
  June, September, and December thereafter

          (b) Capital Expenditures. Make Capital Expenditures (excluding the
amount, if any, of Capital Expenditures made with Net Cash Proceeds reinvested
pursuant to the proviso in Section 2.4(e)(ii)) in any fiscal year in an amount
less than or equal to, but not greater than, the amount set forth in the
following table for the applicable period:

                          Fiscal Year 2009   Fiscal Year 2010   Fiscal Year 2011
  Fiscal Year 2012
$58,458,000
  $ 65,820,000     $ 77,668,000     $ 86,883,000  

 



--------------------------------------------------------------------------------



 



8. EVENTS OF DEFAULT.
     Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
     8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;
     8.2 If any Loan Party or any of its Subsidiaries:
     (a) fails to perform or observe any covenant or other agreement contained
in any of (i) Sections 3.6, 5.1, 5.2, 5.3, 5.6, 5.7, 5.10, 5.11, 5.13, or 5.14
of this Agreement, (ii) Sections 6.1 through 6.16 of this Agreement, (iii)
Section 7 of this Agreement, or (iv) Section 6 of the Security Agreement;
     (b) fails to perform or observe any covenant or other agreement contained
in any of Sections 5.4, 5.5, 5.8, 5.12, and 5.15 of this Agreement and such
failure continues for a period of 10 Business Days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;
or
     (c) fails to perform or observe any covenant or other agreement contained
in this Agreement, or in any of the other Loan Documents, in each case, other
than any such covenant or agreement that is the subject of another provision of
this Section 8 (in which event such other provision of this Section 8 shall
govern), and such failure continues for a period of 30 days after the earlier of
(i) the date on which such failure shall first become known to any officer of
Borrower or (ii) the date on which written notice thereof is given to Borrower
by Agent;

 



--------------------------------------------------------------------------------



 



     8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $1,000,000, or more (except to the extent fully
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing) is entered or filed against a Loan Party or any of its
Subsidiaries, or with respect to any of their respective assets, and either (a)
there is a period of 30 consecutive days at any time after the entry of any such
judgment, order, or award during which a stay of enforcement thereof is not in
effect, or (b) enforcement proceedings are commenced upon such judgment, order,
or award;
     8.4 If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries other than Excluded Subsidiaries;
     8.5 If an Insolvency Proceeding is commenced against a Loan Party or any of
its Subsidiaries other than Excluded Subsidiaries, and any of the following
events occur: (a) such Loan Party or such Subsidiary consents to the institution
of such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
     8.6 If a Loan Party or any of its Subsidiaries other than Excluded
Subsidiaries is enjoined, restrained, or in any way prevented by court order
from continuing to conduct all or any material part of its business affairs;
     8.7 If there is a default in one or more agreements to which a Loan Party
or any of its Subsidiaries is a party with one or more third Persons relative to
a Loan Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $1,000,000 or more, and such default (i) occurs at the final maturity
of the obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder;
     8.8 If any warranty, representation, statement, or Record made herein or in
any other Loan Document or delivered in writing to Agent or any Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
     8.9 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor;
     8.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on the Collateral covered thereby, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement;
     8.11 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by a Loan Party or its Subsidiaries, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document; or
     8.12 If there shall be caused, or Borrower shall permit or suffer directly
or indirectly any Change of Control.

33



--------------------------------------------------------------------------------



 



9. RIGHTS AND REMEDIES.
     9.1 Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in each case by written notice to Borrower and in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following on behalf of the Lender
Group:
          (a) declare the Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by Borrower; and
          (b) declare the Revolver Commitments terminated, whereupon the
Revolver Commitments shall immediately be terminated together with any
obligation of any Lender hereunder to make Advances and the obligation of the
Issuing Lender to issue Letters of Credit.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.
     9.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10. WAIVERS; INDEMNIFICATION.
     10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.
     10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

34



--------------------------------------------------------------------------------



 



     10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys fees) of any Lender
(other than WFF) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (other than
disputes solely between the Lenders), (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities and
Costs or Remedial Actions related in any way to any such assets or properties of
Borrower or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment of the Obligations. If any Indemnified Person
makes any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which Borrower was required to indemnify the Indemnified Person
receiving such payment, the Indemnified Person making such payment is entitled
to be indemnified and reimbursed by Borrower with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.
11. NOTICES.
     Unless otherwise provided in this Agreement, all notices or demands
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

     
If to Borrower:
  OMNITURE, INC.
 
  550 E. Timpanogos Circle
 
  Orem, Utah 84097
 
  Attn: Chief Financial Officer and Chief Legal Officer
 
  Fax No. (801) 722-7005
 
   
with copies to:
  WILSON SONSINI GOODRICH & ROSATI, PC
 
  650 Page Mill Road
 
  Palo Alto, California 94304
 
  Attn: John Mao, Esq.
 
  Fax No.: (650) 493-6811

35



--------------------------------------------------------------------------------



 



     
If to Agent:
  WELLS FARGO FOOTHILL, LLC
 
  2450 Colorado Avenue, Suite 3000 West
 
  Santa Monica, California 90404
 
  Attn: Technology Finance Manager
 
  Fax No.: (310) 453-7413
 
   
with copies to:
  BUCHALTER NEMER
 
  1000 Wilshire Boulevard, 15th Floor
 
  Los Angeles, California 90017
 
  Attn: Robert J. Davidson, Esq.
 
  Fax No.: (213) 891-0700

     Any party hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 10,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening on business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.
          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
          (c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

36



--------------------------------------------------------------------------------



 



          (d) THE PARTIES TO THIS AGREEMENT PREFER THAT ANY DISPUTE BETWEEN OR
AMONG THEM BE RESOLVED IN LITIGATION SUBJECT TO A JURY TRIAL WAIVER AS SET FORTH
IN SECTION 12(c). IF, HOWEVER, UNDER THE THEN APPLICABLE LAW OF THE JURISDICTION
IN WHICH A PARTY SEEKS TO COMMENCE ANY SUCH LITIGATION, A PRE-DISPUTE JURY TRIAL
WAIVER OF THE TYPE PROVIDED FOR IN SECTION 12(c) IS UNENFORCEABLE IN LITIGATION
TO RESOLVE ANY DISPUTE, CLAIM, CAUSE OF ACTION OR CONTROVERSY UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EACH, A “CLAIM”), THEN, UPON THE WRITTEN
REQUEST OF SUCH PARTY, SUCH CLAIM, INCLUDING ANY AND ALL QUESTIONS OF LAW OR
FACT RELATING THERETO, SHALL BE DETERMINED EXCLUSIVELY BY A JUDICIAL REFERENCE
PROCEEDING. EXCEPT AS OTHERWISE PROVIDED IN SECTION 12(b), VENUE FOR ANY SUCH
REFERENCE PROCEEDING SHALL BE IN THE STATE OR FEDERAL COURT IN THE COUNTY OR
DISTRICT WHERE VENUE IS APPROPRIATE UNDER APPLICABLE LAW (THE "COURT”). THE
PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR
FEDERAL JUDGE. IF THE PARTIES CANNOT AGREE UPON A REFEREE, THE COURT SHALL
APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE
COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME
TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN
PROVISIONAL REMEDIES (INCLUDING, WITHOUT LIMITATION, CLAIM AND DELIVERY,
INJUNCTIVE RELIEF, ATTACHMENT OR THE APPOINTMENT OF A RECEIVER). THE PARTIES
SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE
ORDERS OTHERWISE. THE REFEREE ALSO SHALL DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION 12(d). THE
PARTIES ACKNOWLEDGE THAT ANY CLAIM DETERMINED BY REFERENCE PURSUANT TO THIS
SECTION 12(d) SHALL NOT BE ADJUDICATED BY A JURY.
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
     13.1 Assignments and Participations.
          (a) With the prior written consent of Borrower, which consent of
Borrower shall not be unreasonably withheld, delayed or conditioned, and shall
not be required (1) if an Event of Default has occurred and is continuing, and
(2) in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender and with the prior written
consent of Agent, which consent of Agent shall not be unreasonably withheld,
delayed or conditioned, and shall not be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than individuals)
of a Lender, any Lender may assign and delegate to one or more assignees (each
an “Assignee”; provided that no Loan Party or Affiliate of a Loan Party shall be
permitted to become an Assignee) all or any portion of the Obligations, the
Commitments and the other rights and obligations of such Lender hereunder and
under the other Loan Documents, in a minimum amount (unless waived by the Agent)
of $5,000,000 (except such minimum amount shall not apply to (x) an assignment
or delegation by any Lender to any other Lender or an Affiliate of any Lender or
(y) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000); provided, however,
that Borrower and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until (i)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Borrower and Agent an Assignment and Acceptance and
Agent has notified the assigning Lender of its receipt thereof in accordance
with Section 13.1(b), and (iii) unless waived by the Agent, the assigning Lender
or Assignee has paid to Agent for Agent’s separate account a processing fee in
the amount of $3,500.

37



--------------------------------------------------------------------------------



 



          (b) From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto), and such assignment shall effect a novation among Borrower,
the assigning Lender, and the Assignee; provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a) of this Agreement.
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(iii) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(v) such Assignee appoints and authorizes Agent to take such actions and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent, by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
          (d) Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

38



--------------------------------------------------------------------------------



 



          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections of Borrower or its Subsidiaries, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
          (f) In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to Borrower and its
Subsidiaries and their respective businesses.
          (g) Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
          (h) Agent (as a non-fiduciary agent on behalf of Borrower) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of the Term
Loan (and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Term Loan to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrower shall treat the Person in
whose name such Registered Loan (and the registered note, if any, evidencing the
same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of the
Term Loan to an Affiliate of such Lender or a Related Fund of such Lender, and
which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrower, shall maintain a register comparable to the Register.

39



--------------------------------------------------------------------------------



 



          (i) In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrower, shall
maintain a register on which it enters the name of all participants in the
Registered Loans held by it (the “Participant Register”). A Registered Loan (and
the Registered Note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.
          (j) Agent shall make a copy of the Register (and each Lender shall
make a copy of its Participant Register in the extent it has one) available for
review by Borrower from time to time as Borrower may reasonably request.
     13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by Borrower is required in connection with
any such assignment.
14. AMENDMENTS; WAIVERS.
     14.1 Amendments and Waivers.
          (a) No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Borrower and then any such waiver or consent shall be effective,
but only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all of the Lenders directly affected thereby and Borrower,
do any of the following:
               (i) increase the amount of or extend the expiration date of any
Commitment of any Lender,
               (ii) postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,
               (iii) reduce the principal of, or the rate of interest on, any
loan or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Loan Document (except (y) in connection
with the waiver of applicability of Section 2.6(c) (which waiver shall be
effective with the written consent of the Required Lenders), and (z) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (iii)),
               (iv) amend or modify this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
               (v) other than as permitted by Section 15.11, release Agent’s
Lien in and to any of the Collateral,
               (vi) change the definition of “Required Lenders” or “Pro Rata
Share”,

40



--------------------------------------------------------------------------------



 



               (vii) contractually subordinate any of the Agent’s Liens,
               (viii) other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release Borrower or any Guarantor from any obligation
for the payment of money or consent to the assignment or transfer by the
Borrower or any Guarantor of any of its rights or duties under this Agreement or
the other Loan Documents,
               (ix) amend any of the provisions of Section 2.4(b)(i) or (ii) or
Section 2.4(e) or (f),
               (x) amend Section 13.1(a) to permit a Loan Party or an Affiliate
of a Loan Party to be permitted to become an Assignee, or
               (xi) change the definition of Credit Amount or any of the defined
terms (including the definition of EBITDA) that are used in such definition to
the extent that any such change results in more credit being made available to
Borrower based upon the Credit Amount, but not otherwise, or the definitions of
Maximum Revolver Amount or Term Loan Amount, or change Section 2.1(c).
          (b) No amendment, waiver, modification, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrower (and shall not
require the written consent of any of the Lenders), and (ii) any provision of
Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,
          (c) No amendment, waiver, modification, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrower, and the Required Lenders,
          (d) No amendment, waiver, modification, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders,
          (e) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower.
     14.2 Replacement of Holdout Lender.
          (a) If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders and
if such action has received the consent, authorization, or agreement of the
Required Lenders but not all of the Lenders, then Agent, upon at least 5
Business Days prior irrevocable notice, may permanently replace any Lender (a
“Holdout Lender”) that failed to give its consent, authorization, or agreement
with one or more Replacement Lenders, and the Holdout Lender shall have no right
to refuse to be replaced hereunder. Such notice to replace the Holdout Lender
shall specify an effective date for such replacement, which date shall not be
later than 15 Business Days after the date such notice is given.

41



--------------------------------------------------------------------------------



 



          (b) Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 13.1. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.
     14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15. AGENT; THE LENDER GROUP.
     15.1 Appointment and Authorization of Agent. Each Lender hereby designates
and appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 are solely for the benefit of Agent and the
Lenders, and Borrower and its Subsidiaries shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFF is merely the representative of the Lenders, and only
has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of Borrower and its
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrower and its Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrower and its Subsidiaries, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to
Borrower or its Subsidiaries, the Obligations, the Collateral, the Collections
of Borrower and its Subsidiaries, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.

42



--------------------------------------------------------------------------------



 



     15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
     15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or its Subsidiaries.
     15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
     15.5 Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 8; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

43



--------------------------------------------------------------------------------



 



     15.6 Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.
     15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders. In the event Agent is not reimbursed for such costs and
expenses by Borrower or its Subsidiaries, each Lender hereby agrees that it is
and shall be obligated to pay to Agent such Lender’s Pro Rata Share thereof.
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), according to their Pro Rata Shares, from and against any and
all Indemnified Liabilities; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

44



--------------------------------------------------------------------------------



 



     15.8 Agent in Individual Capacity. WFF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFF in its individual capacity.
     15.9 Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower). If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders. If, at the time that Agent’s resignation is effective, it
is acting as the Issuing Lender or the Swing Lender, such resignation shall also
operate to effectuate its resignation as the Issuing Lender or the Swing Lender,
as applicable, and it shall automatically be relieved of any further obligation
to issue Letters of Credit or make Swing Loans. If no successor Agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and Borrower, a successor Agent. If
Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders. In
any such event, upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term “Agent” shall mean such successor
Agent and the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.
     15.10 Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Documents as though such Lender were not a Lender hereunder without notice
to or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
     15.11 Collateral Matters.

45



--------------------------------------------------------------------------------



 



          (a) The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which Borrower or its Subsidiaries owned no interest at the time the Agent’s
Lien was granted nor at any time thereafter, or (iv) constituting property
leased to Borrower or its Subsidiaries under a lease that has expired or is
terminated in a transaction permitted under this Agreement. Except as provided
above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or Borrower at any
time, the Lenders will confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrower in respect of) all interests retained by
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
          (b) Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrower or its Subsidiaries or
is cared for, protected, or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.
     15.12 Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or its Subsidiaries or
any deposit accounts of Borrower or its Subsidiaries now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
     15.13 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.

46



--------------------------------------------------------------------------------



 



     15.14 Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.
     15.15 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.
     15.16 Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Borrower or its Subsidiaries (each a “Report” and
collectively, “Reports”) prepared by or at the request of Agent, and Agent shall
so furnish each Lender with such Reports,
          (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and its Subsidiaries and will rely significantly upon Borrower’s and its
Subsidiaries’ books and records, as well as on representations of Borrower’s
personnel,
          (d) agrees to keep all Reports and other material, non-public
information regarding Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

47



--------------------------------------------------------------------------------



 



     15.17 Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein.
16. WITHHOLDING TAXES.
          (a) All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or other Loan Document, including any amount paid pursuant
to this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law, certified copies
of tax receipts evidencing such payment by Borrower.
          (b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
          (c) If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:
               (i) if such Lender or Participant is entitled to claim an
exemption from United States withholding tax pursuant to its portfolio interest
exception, (A) a statement of the Lender or Participant, signed under penalty of
perjury, that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of
the IRC, (II) a 10% shareholder of Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrower within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

48



--------------------------------------------------------------------------------



 



               (ii) if such Lender or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of IRS Form W-8BEN;
               (iii) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, a properly completed and executed copy of IRS Form W-8ECI;
               (iv) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); or
               (v) a properly completed and executed copy of any other form or
forms, including IRS Form W-9, as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding or backup withholding tax.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
          (d) If a Lender or Participant claims an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, however, that nothing in this Section 16(d) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns). Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
          (e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Borrower agrees that each Participant shall be entitled
to the benefits of this Section 16 with respect to its participation in any
portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto,
and provided that a Participant shall not be entitled to any additional amounts
pursuant to this Section 16 in excess of the amount to which the Lender granting
the participation would have been entitled with respect to the participation
sold to such Participant.
          (f) If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, the Lender
granting the participation) may withhold from any interest payment to such
Lender or such Participant an amount equivalent to the applicable withholding
tax after taking into account such reduction. If the forms or other
documentation required by subsection (c) or (d) of this Section 16 are not
delivered to Agent (or, in the case of a Participant, to the Lender granting the
participation), then Agent (or, in the case of a Participant, the Lender
granting the participation) may withhold from any interest payment to such
Lender or such Participant not providing such forms or other documentation an
amount equivalent to the applicable withholding tax.

49



--------------------------------------------------------------------------------



 



          (g) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent or Borrower (or, in the
case of a Participant, the Lender granting the participation) did not properly
withhold tax from amounts paid to or for the account of any Lender or any
Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent or Borrower (or such Participant
failed to notify the Lender granting the participation) of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent and Borrower harmless (or, in the case of a Participant, such Participant
shall indemnify and hold the Lender granting the participation harmless) for all
amounts paid, directly or indirectly, by Agent or Borrower (or, in the case of a
Participant, by the Lender granting the participation), as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Agent or Borrower (or, in the case of a
Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
          (h) If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 16, so long as no Default or Event of Default has occurred and
is continuing, it shall pay over such refund to Borrower (but only to the extent
of payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrower, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Credit Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.
17. GENERAL PROVISIONS.
     17.1 Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
     17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
     17.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
     17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

50



--------------------------------------------------------------------------------



 



     17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting; it being understood and agreed that the rights and benefits of such
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s right to share in payments and collections out of the
Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are due to any Bank Product Provider unless such Bank Product Provider
has notified Agent in writing of the amount of any such liability owed to it
prior to such distribution.
     17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
     17.7 Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
     17.8 Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be asserted, or declared, to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrower or
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.
     17.9 Confidentiality.
          (a) Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrower
and its Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except: (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group,
(ii) to Subsidiaries and Affiliates of any member of the Lender Group (including
the Bank Product Providers), provided that any such Subsidiary or Affiliate
shall have agreed to receive such information hereunder subject to the terms of
this Section 17.9, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (iv) as may be agreed to in advance
by Borrower or as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (v) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by Agent or the Lenders), (vi) in connection with any
assignment, participation or pledge of any Lender’s interest under this
Agreement, provided that any such assignee, participant, or pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (vii) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents.

51



--------------------------------------------------------------------------------



 



          (b) Anything in this Agreement to the contrary notwithstanding, Agent
may provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services.
     17.10 Lender Group Expenses. Borrower agrees to pay any and all Lender
Group Expenses promptly after demand therefor by Agent and agrees that its
obligations contained in this Section 17.10 shall survive payment or
satisfaction in full of all other Obligations.
     17.11 USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Borrower that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.
     17.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
[Signature pages to follow.]

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

            OMNITURE, INC.,
a Delaware corporation
      By:   /s/ Michael S. Herring         Title:   Executive Vice President and
          Chief Financial Officer       WELLS FARGO FOOTHILL, LLC.,
a Delaware limited liability company, as Agent and as a Lender
      By:   /s/ Jee Hoon Park         Title: Vice President   

Credit Agreement

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is
entered into as of                                          between
                                         (“Assignor”) and
                                            (“Assignee”). Reference is made to
the Agreement described in Annex I hereto (the “Credit Agreement”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Credit Agreement.
     1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.
     2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor’s share of the Term Loan and the Advances assigned
hereunder, as reflected on Assignor’s books and records.
     3. The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]
     4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

1



--------------------------------------------------------------------------------



 



     5. As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 16(f) of the Credit Agreement.
     6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.
     7. This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.
     8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement and Annex I hereto to be executed by their respective officers, as of
the first date written above.

            [NAME OF ASSIGNOR]

as Assignor
      By:           Name:           Title:           [NAME OF ASSIGNEE]

as Assignee
      By:           Name:           Title:        

ACCEPTED THIS            DAY OF
                                        

          WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as Agent
    By:         Name:         Title:        

Exhibit A-1

S-1



--------------------------------------------------------------------------------



 



ANNEX FOR ASSIGNMENT AND ACCEPTANCE
ANNEX I

                  1.   Borrower: Omniture, Inc.        
 
                2.   Name and Date of Credit Agreement:        
 
                   
Credit Agreement, dated as of December ___, 2008, by and among Borrower, the
lenders from time to time a party thereto (the “Lenders”), Wells Fargo Foothill,
LLC, a Delaware limited liability company, as the arranger and administrative
agent for the Lenders
 
                3.   Date of Assignment Agreement:        
 
                4.   Amounts:        
 
                    a.    Assigned Amount of Revolver Commitment  
$                                            
 
                    b.    Assigned Amount of Advances  
$                                            
 
                    c.    Assigned Amount of Term Loan  
$                                            
 
                5.   Settlement Date:                                           
   
 
                6.   Purchase Price   $                                        
   
 
                7.   Notice and Payment Instructions, etc.        
 
                    Assignee: Assignor:        
 
               
 
               
 
               
 
               
 
               
 
               
 
               
8.
  Agreed and Accepted:            
 
               
 
  [ASSIGNOR]   [ASSIGNEE]        
 
               
 
  By:

  By:

       
 
               
 
          Title:

          Title:

       
 
               

          Accepted:
WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as Agent
    By:         Name:         Title:        

Exhibit A-1 Annex

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Borrower’s letterhead]

     
To:
  Wells Fargo Foothill, LLC
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attn: Technology Finance Division Manager

                Re: Compliance Certificate dated                             .
Ladies and Gentlemen:
     Reference is made to that certain CREDIT AGREEMENT (the “Credit Agreement”)
dated as of December 24, 2008, by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, LLC, a
Delaware limited liability company, as the arranger and administrative agent for
the Lenders (“Agent”), and Omniture, Inc., a Delaware corporation (the
“Borrower”.) Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.
     Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer
of Borrower hereby certifies that:
     1. The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Borrower and its Subsidiaries.
     2. Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Borrower and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.
     3. Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Borrower and its Subsidiaries have taken, are taking, or propose to take with
respect thereto.
     4. The representations and warranties of Borrower and its Subsidiaries set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects on and as of the date hereof (except to the extent they
relate to a specified date), except as set forth on Schedule 3 attached hereto.
     5. Borrower and its Subsidiaries are in compliance with the applicable
covenants contained in Section 7 of the Credit Agreement as demonstrated on
Schedule 4 hereof.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Compliance Certificate is executed by the
undersigned this             day of                                ,
                    .

                      OMNITURE, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
Financial Information
Schedule 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Default or Event of Default
Schedule 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Representations and Warranties
Schedule 3

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Financial Covenants

1.   Minimum EBITDA.

     Borrower’s and its Subsidiaries’ EBITDA, measured on a quarter-end basis,
for the quarter period ending                     ,                      is
$                                         , which amount [is/is not] greater
than or equal to the amount set forth in Section 7(a) of the Credit Agreement
for the corresponding period.

2.   Capital Expenditures.

     As of the quarter period ending                 ,                
Borrower’s and its Subsidiaries Capital Expenditures for the current Fiscal Year
(or if this Compliance Certificate is being delivered with respect to the last
fiscal quarter of the Fiscal Year, then for the Fiscal Year ending as of such
fiscal quarter) is                     , which [is/is not] greater than or equal
to the amount set forth in Section 7(b) of the Credit Agreement for the
corresponding period.
Schedule 4

 



--------------------------------------------------------------------------------



 



Agented; Single Borrower
FORM OF CREDIT AMOUNT CERTIFICATE
Wells Fargo Foothill, LLC
2450 Colorado Avenue, Suite 3000
Santa Monica, California 90404
Attn.: Technology Finance Division Manager
Fax: (213) 453-7413
     The undersigned, Omniture, Inc., a Delaware corporation (“Borrower”),
pursuant to Schedule 5.1 of that certain Credit Agreement dated as of
December 24, 2008 (as amended, restated, modified, supplemented, refinanced,
renewed, or extended from time to time, the “Credit Agreement”), entered into
among Borrower, the lenders signatory thereto from time to time and Wells Fargo
Foothill, LLC, a Delaware limited liability company, as the arranger and
administrative agent (in such capacity, together with its successors and
assigns, if any, in such capacity, “Agent”), hereby certifies to Agent that the
following items, calculated in accordance with the terms and definitions set
forth in the Credit Agreement for such items are true and correct, and that
Borrower is in compliance with and, after giving effect to any currently
requested Advances, will be in compliance with, the terms, conditions, and
provisions of the Credit Agreement.
     All initially capitalized terms used in this Credit Amount Certificate have
the meanings set forth in the Credit Agreement unless specifically defined
herein.
[Remainder of page intentionally left blank.]

1



--------------------------------------------------------------------------------



 



                  Effective Date of Calculation:   December __, 2008

                              A.   Availability Calculation                
 
                            1.   Credit Amount                
 
                           
 
  a.   (i)   The Subscription Revenues from the most recent 12-month period for
which Agent received (i) Credit Amount Certificate and (ii) monthly financial
statements   $ —          
 
                           
 
                           
 
      (ii)   Multiple     0.25 x        
 
                           
 
                           
 
  b.       the product of Item 1.a(i) and Item 1.a(ii)           $ —  
 
                           
 
                            2.   Reserves                    
 
                           
 
  a.   Bank Product Reserve   $ —          
 
                           
 
                           
 
  b.   Other Reserve esta blished pursuant to 2.1(c)   $ —          
 
                           
 
                           
 
  c.   sum of Item 2.a. and Item 2.b.           $ —  
 
                           
 
                            3.   Availability Calculation                
 
  (a)   (i)   Maximum Revolving Amount   $ 35,000,000          
 
                           
 
      (ii)   Letter of Credit Usage   $ —          
 
                           
 
      (iii)   Outstanding Advances   $ —          
 
                           
 
      (iv)   Reserves (see Item 2.c.)   $ —          
 
                           
 
      (v)   Item 3.a.(i) minus Item 3.a.(ii) minus Item 3.a.(iii) minus
Item 3.a.(iv)           $ 35,000,000  
 
                           
 
                           
 
  (b)   (i)   Credit Amount (see Item 1.b)   $ —          
 
                           
 
      (ii)   Letter of Credit Usage   $ —          
 
                           
 
      (iii)   Outstanding Advances   $ —          
 
                           
 
      (iv)   Reserves (see Item 2.c.)   $ —          
 
                           
 
      (v)   Term Loan Balance   $ 15,000,000          
 
                           
 
      (vi)   Item 3.b.(i) minus Item 3.b.(ii) minus Item 3.b.(iii)minus
Item 3.b.(iv)minus Item 3.b(v)           $ (15,000,000 )
 
                           
 
                                (c)       lesser of Item 3.a.(v) and 3.b.(vi)  
        $ (15,000,000 )
 
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
     
 

 



--------------------------------------------------------------------------------



 



                      OMNITURE, INC.,         a Delaware corporation    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Amount Certificate

S-1



--------------------------------------------------------------------------------



 



Wells Fargo Foothill, Inc., as Agent
Page 1
EXHIBIT L-1
FORM OF LIBOR NOTICE
Wells Fargo Foothill, LLC, as Agent
under the below referenced Credit Agreement
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Ladies and Gentlemen:
     Reference hereby is made to that certain Credit Agreement, dated as of
December 24, 2008 (the “Credit Agreement”), among Omniture, Inc., a Delaware
corporation (“Borrower”), the lenders signatory thereto (the “Lenders”), and
Wells Fargo Foothill, LLC, a Delaware limited liability company, as the arranger
and administrative agent for the Lenders (“Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.
     This LIBOR Notice represents Borrower’s request to elect the LIBOR Option
with respect to outstanding Advances or the Term Loan in the amount of
$                     (the “LIBOR Rate Advance”) [, and is a written
confirmation of the telephonic notice of such election given to Agent].
     The LIBOR Rate Advance will have an Interest Period of [1, 2, or 3]
month(s) commencing on                                         .
     This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
     Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document or any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above, is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), and
(iii) no Default or Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur after giving effect to the request above.

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill, Inc., as Agent
Page 2

                      Dated:                                             
 
                    OMNITURE, INC.,              a Delaware corporation, as
Borrower    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
               

                  Acknowledged by:        
 
                WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as Agent        
 
               
By:
                             
 
  Name:            
 
               
 
  Title:            
 
               

 



--------------------------------------------------------------------------------



 



Schedule C-1
Commitments

                          Lender   Revolver
Commitment   Term Loan
Commitment   Total Commitment
Wells Fargo Foothill, LLC
  $ 35,000,000     $ 15,000,000     $ 50,000,000  
 
                       
All Lenders
  $ 35,000,000     $ 15,000,000     $ 50,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
     “Account” means an account (as that term is defined in the Code).
     “Account Debtor” means any Person who is obligated on an Account, chattel
paper, or a general intangible.
     “ACH Transactions” means any cash management or related services (including
the Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.
     “Acquired Indebtedness” means Indebtedness of a Person whose assets or
Stock is acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition, provided that such Indebtedness (a) is either (i) Purchase Money
Indebtedness or a Capital Lease with respect to Equipment, (ii) mortgage
financing with respect to Real Property, or (iii) unsecured Indebtedness,
(b) was in existence prior to the date of such Permitted Acquisition, and
(c) was not incurred in connection with, or in contemplation of, such Permitted
Acquisition.
     “Acquisition” means (a) the purchase or other acquisition by a Person or
its Subsidiaries of all or substantially all of the assets of any other Person,
or (b) the purchase or other acquisition (whether by means of a merger,
consolidation, or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Stock of any other Person.
     “Additional Documents” has the meaning specified therefor in Section 5.12
of the Agreement.
     “Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
     “Affected Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
     “Affiliate” means, as applied to any Person, any other Person who controls,
is controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.12 of the Agreement: (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.
     “Agent” has the meaning specified therefor in the preamble to the
Agreement.
     “Agent-Related Persons” means Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.

1



--------------------------------------------------------------------------------



 



     “Agent’s Account” means the Deposit Account of Agent identified on Schedule
A-1 to the Disclosure Letter.
     “Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to
Agent under the Loan Documents.
     “Agreement” means the Credit Agreement to which this Schedule 1.1 is
attached.
     “Application Event” means the occurrence of (a) a failure by Borrower to
repay all of the Obligations on the Maturity Date, or (b) an Event of Default
and the election by the Agent or the Required Lenders to require that payments
and proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.
     “Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
     “Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
     “Authorized Person” means any one of the individuals identified on Schedule
A-2.
     “Availability” means, as of any date of determination, the amount that
Borrower is entitled to borrow as Advances under Section 2.1 of the Agreement
(after giving effect to all then outstanding Obligations (other than Bank
Product Obligations).
     “Bank Product” means any financial accommodation extended to Borrower or
its Subsidiaries by a Bank Product Provider (other than pursuant to the
Agreement) including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under Hedge Agreements.
     “Bank Product Agreements” means those agreements entered into from time to
time by Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
     “Bank Product Collateralization” means providing cash collateral (pursuant
to documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Products.
     “Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and (b) all amounts that Borrower or its Subsidiaries are
obligated to reimburse to Agent or any member of the Lender Group as a result of
Agent or such member of the Lender Group purchasing participations from, or
executing guarantees or indemnities or reimbursement obligations to, a Bank
Product Provider with respect to the Bank Products provided by such Bank Product
Provider to Borrower or its Subsidiaries.
     “Bank Product Provider” means Wells Fargo or any of its Affiliates.

2



--------------------------------------------------------------------------------



 



     “Bank Product Reserve” means, as of any date of determination, the amount
of reserves that Agent has established (based upon the Bank Product Providers’
reasonable determination of the credit exposure of Borrower and its Subsidiaries
in respect of Bank Products) in respect of Bank Products then provided or
outstanding.
     “Bankruptcy Code” means title 11 of the United States Code, as in effect
from time to time.
     “Base LIBOR Rate” means the greater of (a) 2.50 percent per annum, and
(b) the rate per annum, determined by Agent in accordance with its customary
procedures, and utilizing such electronic or other quotation sources as it
considers appropriate, to be the rate at which Dollar deposits (for delivery on
the first day of the requested Interest Period) are offered to major banks in
the London interbank market 2 Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.
     “Base Rate” means the greatest of (a) 3.50 percent per annum, (b) the
Federal Funds Rate plus 1/2%, and (c) the rate of interest announced, from time
to time, within Wells Fargo at its principal office in San Francisco as its
“prime rate”, with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.
     “Base Rate Loan” means the portion of the Advances or the Term Loan that
bears interest at a rate determined by reference to the Base Rate.
     “Base Rate Margin” means 3.00 percentage points.
     “Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35)
of ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
     “Board of Directors” means the board of directors (or comparable managers)
of Borrower or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).
     “Borrower” has the meaning specified therefor in the preamble to the
Agreement.
     “Borrowing” means a borrowing hereunder consisting of Advances made on the
same day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the
case of a Swing Loan, or by Agent in the case of a Protective Advance.
     “Business Day” means any day that is not a Saturday, Sunday, or other day
on which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

3



--------------------------------------------------------------------------------



 



     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate of all expenditures by such Person and its Subsidiaries during
such period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of EBITDA for such
period.
     “Capitalized Lease Obligation” means that portion of the obligations under
a Capital Lease that is required to be capitalized in accordance with GAAP.
     “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
     “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the entire amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.
     “CFC” means a controlled foreign corporation (as that term is defined in
the IRC).
     “Change of Control” means that (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 30%, or more, of the Stock of Borrower
having the right to vote for the election of members of the Board of Directors,
(b) a majority of the members of the Board of Directors do not constitute
Continuing Directors, or (c) Borrower fails to own and control, directly or
indirectly, 100% of the Stock of each other Loan Party.
     “Closing Date” means December 24, 2008.
     “Code” means the California Uniform Commercial Code, as in effect from time
to time.

4



--------------------------------------------------------------------------------



 



     “Collateral” means all assets and interests in assets and proceeds thereof
now owned or hereafter acquired by Borrower or its Subsidiaries in or upon which
a Lien is granted by such Person in favor of Agent or the Lenders under any of
the Loan Documents.
     “Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.
     “Collections” means all cash, checks, notes, instruments, and other items
of payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
     “Commitment” means, with respect to each Lender, its Revolver Commitment,
its Term Loan Commitment, or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Revolver Commitments, their Term Loan
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 13.1 of the Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.
     “Continuing Director” means (a) any member of the Board of Directors who
was a director (or comparable manager) of Borrower on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by either the Permitted Holders or a majority
of the Continuing Directors, but excluding any such individual originally
proposed for election in opposition to the Board of Directors in office at the
Closing Date in an actual or threatened election contest relating to the
election of the directors (or comparable managers) of Borrower and whose initial
assumption of office resulted from such contest or the settlement thereof.
     “Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower or one of
its Subsidiaries, Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).
     “Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.
     “Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.
     “Credit Amount” means the result of (a) 0.25 times (b) TTM Subscription
Revenues calculated as of the last month for which financial statements have
most recently been delivered pursuant to Section 5.1 of the Agreement.
     “Credit Amount Certificate” means a certificate in the form of Exhibit C-2.

5



--------------------------------------------------------------------------------



 



     “Credit Amount Excess” has the meaning specified therefor in
Section 2.4(e)(i) of the Agreement.
     “Daily Balance” means, as of any date of determination and with respect to
any Obligation, the amount of such Obligation owed at the end of such day.
     “Default” means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.
     “Defaulting Lender” means any Lender that fails to make any Advance (or
other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.
     “Defaulting Lender Rate” means (a) for the first 3 days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
     “Deposit Account” means any deposit account (as that term is defined in the
Code).
     “Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 to the Disclosure Letter.
     “Designated Account Bank” has the meaning specified therefor in
Schedule D-1 to the Disclosure Letter.
     “Disclosure Letter” means the disclosure letter dated as of the Closing
Date delivered by Borrower to Bank, as amended or otherwise modified from time
to time in accordance with the Agreement.
     “Dollars” or “$” means United States dollars.
     “Earn-outs” means unsecured liabilities of Borrower’s Subsidiaries arising
under an agreement to make any deferred payment as a part of the purchase price
(as defined by GAAP) for a Permitted Acquisition, including performance bonuses
or consulting payments in any related services, employment or similar agreement,
in an amount that is subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of the underlying target, in each case, to the
extent that such deferred payment would be included as part of such purchase
price (as defined by GAAP).
     “EBITDA” means, with respect to any fiscal period, determined on a
consolidated basis in accordance with GAAP:
     (a) Borrower’s consolidated net earnings (or loss), minus
     (b) each of the following during such period: Borrower’s (i) extraordinary
gains, (ii) interest income, and (iii) software development costs to the extent
capitalized, plus

6



--------------------------------------------------------------------------------



 



     (c) each of the following during such period: Borrower’s (i) non-cash
extraordinary losses, (ii) non-cash expenses in cured in connection with stock
based compensation, (iii) interest expense, (iv) income taxes, (v) depreciation
and amortization, (vi) a dollar for dollar adjustment for that portion of
revenue that would have been recorded in the relevant period had the balance of
deferred revenue (unearned income) recorded on the closing balance sheet and
before application of purchase accounting not been adjusted downward to fair
value to be recorded on the opening balance sheet in accordance with GAAP
purchase accounting rules under FASB Statement No. 141 and EITF Issue No. 01-3,
in the event that such an adjustment is required by Borrower’s independent
auditors, and (vii) non-cash adjustments in accordance with GAAP purchase
accounting rules under FASB Statement No. 141 and EITF Issue No. 01-3, in the
event that such an adjustment is required by Borrower’s independent auditors.
     For the purposes of calculating EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”), if at any time during such
Reference Period (and after the Closing Date) Borrower or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (determined on
a basis consistent with Article 11 of Regulation S-X promulgated under the
Securities Act and as interpreted by the staff of the SEC) or in such other
manner acceptable to Agent as if the Permitted Acquisition occurred on the first
day of such Reference Period.
     “Environmental Action” means any written complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other written communication from
any Governmental Authority, or any third party involving violations of
Environmental Laws or releases of Hazardous Materials from (a) any assets,
properties, or businesses of any Borrower, any Subsidiary of a Borrower, or any
of their predecessors in interest, (b) from adjoining properties or businesses,
or (c) from or onto any facilities which received Hazardous Materials generated
by any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
     “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
     “Environmental Liabilities” means all liabilities, monetary obligations,
losses, damages, punitive damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts, or consultants, and costs of investigation and feasibility
studies), fines, penalties, sanctions, and interest incurred as a result of any
claim or demand, or Remedial Action required, by any Governmental Authority or
any third party, and which relate to any Environmental Action.
     “Environmental Lien” means any Lien in favor of any Governmental Authority
for Environmental Liabilities.
     “Equipment” means equipment (as that term is defined in the Code).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

7



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).
     “Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
     “Excess Availability” means, as of any date of determination, the amount
equal to Availability minus the aggregate amount, if any, of all trade payables
of Borrower and its Subsidiaries aged in excess of historical levels with
respect thereto and all book overdrafts of Borrower and its Subsidiaries in
excess of historical practices with respect thereto, in each case as determined
by Agent in its Permitted Discretion.
     “Exchange Act” means the Securities Exchange Act of 1934, as in effect from
time to time.
     “Excluded Subsidiaries” means, collectively, OldCo1, a corporation
organized under the laws of the United Kingdom, Instadia Ltd, a corporation
organized under the laws of the United Kingdom, Visual Sciences UK Ltd., a
corporation organized under the laws of the United Kingdom, and Fort Point
Partners GmbH, a corporation organized under the laws of Germany.
     “Existing Lender” means Silicon Valley Bank.
     “Existing WFB Letter of Credit” means that certain letter of credit number
NZS578086, issued by Wells Fargo prior to the Closing Date for the account of
Visual Sciences, Inc., in the original face amount of $400,000.
     “Extraordinary Receipts” means any cash received by Borrower or any of its
Subsidiaries not in the ordinary course of business consisting of tax refunds.
     “Fee Letter” means that certain fee letter between Borrower and Agent, in
form and substance reasonably satisfactory to Agent.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
     “Foreign Lender” shall mean any Lender or Participant that is not a United
States person within the meaning of IRC section 7701(a)(30).
     “Funding Date” means the date on which a Borrowing occurs.
     “Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii)
of the Agreement.

8



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.
     “Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
     “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.
     “Guarantors” means (a) the following Subsidiaries of Borrower: (i) Visual
Sciences, Inc., a Delaware corporation (ii) Offermatica Corporation, a Delaware
corporation, and (iii) Visual Sciences Technologies, LLC, a Delaware limited
liability company, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of the Agreement, and “Guarantor” means
any one of them.
     “Guaranty” means that certain general continuing guaranty executed and
delivered by each Guarantor in favor of Agent, for the benefit of the Lender
Group and the Bank Product Providers, in form and substance reasonably
satisfactory to Agent.
     “Hazardous Materials” means (a) substances that are defined or listed in,
or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
     “Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or any of its Subsidiaries that provide for
an interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Borrower’s or any of its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.
     “Holdout Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

9



--------------------------------------------------------------------------------



 



     “Indebtedness” means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, or other financial products, (c) all obligations as a
lessee under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of a Person or its Subsidiaries, irrespective of
whether such obligation or liability is assumed, (e) all obligations to pay the
deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations owing under Hedge Agreements (which amount shall
be calculated based on the amount that would be payable by such Person if the
Hedge Agreement were terminated on the date of determination), and (g) any
obligation guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (f) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets
securing such obligation.
     “Indemnified Liabilities” has the meaning specified therefor in
Section 10.3 of the Agreement.
     “Indemnified Person” has the meaning specified therefor in Section 10.3 of
the Agreement.
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.
     “Intercompany Subordination Agreement” means a subordination agreement
executed and delivered by Borrower, each of its Subsidiaries, and Agent, the
form and substance of which is reasonably satisfactory to Agent.
     “Interest Expense” means, for any period, the aggregate of the interest
expense of Borrower for such period, determined on a consolidated basis in
accordance with GAAP.
     “Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.
     “Inventory” means inventory (as that term is defined in the Code).
     “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (a) commission, travel,
and similar advances to directors, consultants, officers and employees of such
Person made in the ordinary course of business, and (b) bona fide Accounts
arising in the ordinary course of business consistent with past practice), or
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

10



--------------------------------------------------------------------------------



 



     “IRC” means the Internal Revenue Code of 1986, as in effect from time to
time.
     “Issuing Lender” means WFF or any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing L/Cs or L/C
Undertakings pursuant to Section 2.11 of the Agreement.
     “L/C” has the meaning specified therefor in Section 2.11(a) of the
Agreement.
     “L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
     “L/C Undertaking” has the meaning specified therefor in Section 2.11(a) of
the Agreement.
     “Lender” and “Lenders” have the respective meanings set forth in the
preamble to the Agreement, and shall include any other Person made a party to
the Agreement in accordance with the provisions of Section 13.1 of the
Agreement.
     “Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.
     “Lender Group Expenses” means all (a) costs or expenses (including taxes,
and insurance premiums) required to be paid by Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement or the Fee Letter), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) out-of-pocket costs and
expenses incurred by Agent in the disbursement of funds to Borrowers or other
members of the Lender Group (by wire transfer or otherwise), (d) out-of-pocket
charges paid or incurred by Agent resulting from the dishonor of checks payable
by or to any Loan Party, (e) reasonable out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Agreement or the Fee
Letter, (g) reasonable out-of-pocket costs and expenses of third party claims or
any other suit paid or incurred by the Lender Group in enforcing or defending
the Loan Documents or in connection with the transactions contemplated by the
Loan Documents or the Lender Group’s relationship with Borrower or any of its
Subsidiaries, (h) Agent’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (including
rating the Term Loan), or amending the Loan Documents, and (i) Agent’s and each
Lender’s reasonable costs and expenses (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Borrower or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.

11



--------------------------------------------------------------------------------



 



     “Lender-Related Person” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.
     “Letter of Credit” means an L/C or an L/C Undertaking, as the context
requires.
     “Letter of Credit Collateralization” means either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to Agent,
including provisions that specify that the Letter of Credit fee set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding)
to be held by Agent for the benefit of those Lenders with a Revolver Commitment
in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) causing the Underlying Letters of Credit to be returned to the Issuing
Lender, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
the Agent (in its sole discretion) in an equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit fee set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding and that any such fee that accrues must be an amount that can be
drawn under any such standby letter of credit).
     “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.
     “LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i)
of the Agreement.
     “LIBOR Notice” means a written notice in the form of Exhibit L-1.
     “LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
     “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
rate per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.
     “LIBOR Rate Loan” means each portion of an Advance or the Term Loan that
bears interest at a rate determined by reference to the LIBOR Rate.
     “LIBOR Rate Margin” means 3.00 percentage points.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

12



--------------------------------------------------------------------------------



 



     “Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
     “Loan Documents” means the Agreement, the Bank Product Agreements, the
Controlled Account Agreements, the Control Agreements, the Copyright Security
Agreement, any Credit Amount Certificate, the Fee Letter, the Guaranty, the
Intercompany Subordination Agreement, the Letters of Credit, the Mortgages, the
Patent Security Agreement, the Security Agreement, the Trademark Security
Agreement, any note or notes executed by Borrower in connection with the
Agreement and payable to a member of the Lender Group, and any other agreement
entered into, now or in the future, by Borrower or any of its Subsidiaries and
the Lender Group in connection with the Agreement.
     “Loan Party” means Borrower or any Guarantor.
     “Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
     “Material Adverse Change” means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or financial
condition of Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of Borrower’s and its Subsidiaries ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of the Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of Borrower or its Subsidiaries.
     “Material Contract” means (i) each contract or agreement required to be
filed with the SEC as an exhibit to Borrower’s most recent Annual Report on Form
10-K and Quarterly Report(s) on Form 10-Q pursuant to the requirements of
clauses (2), (4), (9) or (10) of Item 601(b) of Regulation S-K (other than real
property leases, employment agreements (including retention agreements, change
of control agreements, indemnification agreements, and severance agreements),
stockholder rights plans, or equity incentive plans and all related agreements
(or other employee incentive plans or compensation arrangements)) and (ii) each
contract or agreement entered into by a Loan Party, on the one hand, and an
Account Debtor of such Loan Party, on the other hand, if at the time of such
determination such Account Debtor was responsible for 10% or more of the total
revenues of Borrower and its Subsidiaries during the 12 month period prior to
such determination.
     “Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.
     “Maximum Revolver Amount” means $35,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
     “Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
     “Mortgages” means, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by Borrower or
its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

13



--------------------------------------------------------------------------------



 



     “Net Cash Proceeds” means:
     (a) with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition and (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and
     (b) with respect to the issuance or incurrence of any Indebtedness by
Borrower or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any shares of its Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
     “Obligations” means (a) all loans (including the Term Loan), Advances,
debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
contingent reimbursement obligations with respect to outstanding Letters of
Credit, premiums, liabilities (including all amounts charged to the Loan Account
pursuant to the Agreement), obligations (including indemnification obligations),
fees (including the fees provided for in the Fee Letter), Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, covenants, and
duties of any kind and description owing by Borrower to the Lender Group
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that Borrower is required
to pay or reimburse by the Loan Documents or by law or otherwise in connection
with the Loan Documents, and (b) all Bank Product Obligations. Any reference in
the Agreement or in the Loan Documents to the Obligations shall include all or
any portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.
     “OFAC” means The Office of Foreign Assets Control of the U.S. Department of
the Treasury.
     “Originating Lender” has the meaning specified therefor in Section 13.1(e)
of the Agreement.

14



--------------------------------------------------------------------------------



 



     “Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.
     “Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
     “Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
     “Patent Security Agreement” has the meaning specified therefor in the
Security Agreement.
     “Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.
     “Payoff Date” means the first date on which all of the Obligations are paid
in full and the Commitments of the Lenders are terminated.
     “Permitted Acquisition” means (a) a Permitted Cash Acquisition or (b) a
Permitted Non-Cash Acquisition, as the context requires.
     “Permitted Cash Acquisition” means any Acquisition as to which each of the
following is applicable:
     (a) such Acquisition qualifies as a Permitted Non-Cash Acquisition except
that the consideration payable in respect of the proposed Acquisition includes
some form of consideration other than solely the consideration specified in
clause (f) of the definition of Permitted Non-Cash Acquisition;
     (b) the purchase consideration payable in cash in respect of all Permitted
Cash Acquisitions (including the proposed Acquisition and including any cash
payments on Indebtedness described in clause (p) of the definition of Permitted
Indebtedness) shall not exceed $100,000,000 in the aggregate; provided, however,
that the purchase consideration payable in cash in respect of any single
Permitted Cash Acquisition (including the proposed Acquisition and including any
cash payments on Indebtedness described in clause (p) of the definition of
Permitted Indebtedness) shall not exceed $50,000,000 in the aggregate, and
     (c) Borrower shall have Availability plus Qualified Cash in an amount equal
to or greater than $25,000,000 immediately after giving effect to the
consummation of the proposed Acquisition.
     “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.
     “Permitted Dispositions” means:
     (a) sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,
     (b) sales of Inventory to buyers in the ordinary course of business,
     (c) the use or transfer of money or Cash Equivalents in a manner that is
not prohibited by the terms of the Agreement or the other Loan Documents,

15



--------------------------------------------------------------------------------



 



     (d) the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business and the licensing, on an exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business, provided that such exclusivity is limited to (i) geographic scope,
(ii) field of use or distribution, (iii) a limited duration in time, and
(iv) customized product for a specific Person or group of Persons,
     (e) the granting of Permitted Liens,
     (f) the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
     (g) any involuntary loss, damage or destruction of property,
     (h) any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,
     (i) the leasing or subleasing of assets of Borrower or its Subsidiaries in
the ordinary course of business,
     (j) the sale or issuance of Stock (other than Prohibited Preferred Stock)
of Borrower,
     (k) the lapse of registered patents, trademarks and other intellectual
property of Borrower and its Subsidiaries to the extent not economically
desirable in the conduct of their business and so long as such lapse is not
materially adverse to the interests of the Lenders,
     (l) Permitted Sale Leaseback Transactions,
     (m) dispositions of assets (other than Accounts, intellectual property,
licenses, Stock of Subsidiaries of Borrower, or Material Contracts) not
otherwise permitted in clauses (a) through (l) above so long as made at fair
market value and the aggregate fair market value of all assets disposed of in
all such dispositions since the Closing Date (including the proposed
disposition) would not exceed $250,000, and
     (n) dispositions of assets between Loan Parties, or from any Subsidiary to
a Loan Party, or from a Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party.
     “Permitted Holder” means the Person identified on Schedule P-1 to the
Disclosure Letter.
     “Permitted Indebtedness” means:
     (a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,
     (b) Indebtedness set forth on Schedule 4.19 to the Disclosure Letter and
any Refinancing Indebtedness in respect of such Indebtedness,
     (c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness
in respect of such Indebtedness,

16



--------------------------------------------------------------------------------



 



     (d) endorsement of instruments or other payment items for deposit,
     (e) Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
     (f) unsecured Indebtedness of Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date, and (iv)
such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Agent,
     (g) Acquired Indebtedness in an amount not to exceed $1,000,000 outstanding
at any one time; provided, that such $1,000,000 may not include more than
$500,000 of unsecured Acquired Indebtedness unless it is subordinated in right
to payment to the Obligations on terms and conditions reasonably satisfactory to
Agent,
     (h) Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,
     (i) Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,
     (j) the incurrence by Borrower or its Subsidiaries of Indebtedness under
Hedging Agreements that are incurred for the bona fide purpose of hedging the
interest rate or foreign currency risk associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes,
     (k) unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business,
     (l) other unsecured Indebtedness in an aggregate principal amount not
exceeding $1,500,000 at any one time outstanding,
     (m) contingent liabilities in respect of any customary (i) indemnification
obligation, (ii) adjustment of purchase price, or (iii) non-compete, or similar
obligation of Borrower or the applicable Subsidiary incurred in connection with
the consummation of one or more Permitted Acquisitions,
     (n) Indebtedness consisting of reimbursement obligations with respect to
(i) the SVB Letter of Credit, and (ii) other letters of credit issued for the
account of Borrower or its Subsidiaries, provided that the aggregate face amount
of such other letters of credit shall not exceed $1,000,000,
     (o) Indebtedness composing Permitted Investments, and

17



--------------------------------------------------------------------------------



 



     (p) (i) Earn-outs owing to sellers of assets or Stock to a Loan Party
arising in connection with the consummation of one or more Permitted
Acquisitions so long as the aggregate maximum liabilities (contingent or
otherwise) for all such Earn-Outs does not exceed $10,000,000 at any one time
outstanding, and (ii) unsecured Indebtedness owing to sellers of assets or Stock
to a Loan Party that is incurred by the applicable Loan Party in connection with
the consummation of one or more Permitted Acquisitions so long as (A) the
aggregate principal amount for all such unsecured Indebtedness does not exceed
$5,000,000 at any one time outstanding, (B) is otherwise on terms and conditions
reasonably acceptable to Agent, and (C) at the time any such Indebtedness is
incurred and immediately after giving effect thereto (1) no Event of Default has
occurred and is continuing or would result therefrom, and (2) Borrower has
Excess Availability plus Qualified Cash of $25,000,000 or greater.
Notwithstanding anything to the contrary contained in the foregoing sentence,
the amount of any Indebtedness permitted under this clause (p) that is not
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agent (including that no payments shall be made to any such seller if an Event
of Default has occurred and is continuing or Excess Availability plus Qualified
Cash would be less than $25,000,000 after giving effect to such payment) may not
exceed $5,000,000 outstanding at any one time.
     “Permitted Intercompany Advances” means loans made by:
     (a) a Loan Party to another Loan Party,
     (b) a non-Loan Party to another non-Loan Party,
     (c) a non-Loan Party to a Loan Party, so long as the parties thereto are
party to the Intercompany Subordination Agreement,
     (d) a Loan Party to a non-Loan Party if and to the extent necessary to
provide working capital for such non-Loan Party’s on-going business operations,
so long as (i) the amount of such loans under this clause (d) does not exceed
$10,000,000 outstanding at any one time, (ii) at the making of each such loan no
Event of Default has occurred and is continuing or would result therefrom, and
(iii) Borrower has Excess Availability plus Qualified Cash of $25,000,000 or
greater immediately after giving effect to each such loan, and
     (e) a Loan Party to a non-Loan Party if and to the extent necessary to
provide the cash portion of the purchase price of a Permitted Cash Acquisition
by such non-Loan Party or one of its Subsidiaries, so long as such loan proceeds
are used contemporaneously to make the payment of such purchase price.
     “Permitted Investments” means:
     (a) Investments in cash and Cash Equivalents,
     (b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
     (c) advances made in connection with purchases of goods or services in the
ordinary course of business,
     (d) Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

18



--------------------------------------------------------------------------------



 



     (e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-2,
     (f) guarantees permitted under the definition of Permitted Indebtedness,
     (g) Permitted Intercompany Advances,
     (h) Stock or other securities acquired in connection with the satisfaction
or enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,
     (i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,
     (j) non-cash loans to employees, officers, and directors of Borrower or any
of its Subsidiaries for the purpose of purchasing Stock in Borrower so long as
the proceeds of such loans are used in their entirety to purchase such stock in
Borrower,
     (k) Permitted Acquisitions, including capital contributions to a non-Loan
Party if and to the extent necessary to pay the cash portion of the purchase
price of a Permitted Cash Acquisition by such non-Loan Party or one of its
Subsidiaries, so long as such capital contributions are used contemporaneously
to make the payment of such purchase price,
     (l) Permitted Stock Repurchases,
     (m) Hedge Agreements permitted under Section 6.1;
     (n) Investments consisting of the initial capital contributions by Borrower
to Subsidiaries that are CFCs, so long as (i) the aggregate amount of such
capital contributions, together with the aggregate outstanding amount of loans
made pursuant to clause (d) of the definition of Permitted Intercompany
Advances, do not exceed $10,000,000 outstanding at any one time, (ii) no Event
of Default has occurred and is continuing or would result therefrom,
(iii) Borrower has Excess Availability plus Qualified Cash of $25,000,000 or
greater immediately after giving effect to each such capital contribution, and
(iv) such CFC or its Subsidiaries’ primary business purpose is to provide sales
and service support to a Loan Party, and
     (o) any other Investments in an aggregate amount not to exceed $2,000,000
during the term of the Agreement, so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, and (ii) Borrower has
Excess Availability plus Qualified Cash of $25,000,000 or greater immediately
after giving effect to each such Investment.
     “Permitted Liens” means
     (a) Liens held by Agent to secure the Obligations,

19



--------------------------------------------------------------------------------



 



     (b) Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
     (c) judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,
     (d) Liens set forth on Schedule P-3 to the Disclosure Letter, provided that
any such Lien only secures the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
     (e) the interests of (i) lessors under operating leases, (ii) non-exclusive
licensors under license agreements, and (iii) exclusive licensors under license
agreement entered into in the ordinary course of business, provided that such
exclusivity is limited to (A) geographic scope, (B) field of use or
distribution, (C) a limited duration in time, and (D) customized product for a
specific Person or group of Persons,
     (f) purchase money Liens or the interests of lessors under Capital Leases
to the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,
     (g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
     (h) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance,
     (i) Liens on amounts deposited in connection with the making or entering
into of bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,
     (j) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business,
     (k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,
     (l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business and exclusive
licenses of patents, trademarks, copyrights, and other intellectual property
rights in the ordinary course of business, provided that such exclusivity is
limited to (i) geographic scope, (ii) field of use or distribution, (iii) a
limited duration in time, and (iv) customized product for a specific Person or
group of Persons,
     (m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

20



--------------------------------------------------------------------------------



 



     (n) rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions or in connection with securities
accounts, solely to the extent incurred in connection with the maintenance of
such deposit or securities accounts in the ordinary course of business,
     (o) Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,
     (p) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods, and
     (q) Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
     (r) Liens assumed by Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,
     (s) Liens with respect to cash collateral securing Indebtedness permitted
by paragraph (n) of the definition of Permitted Indebtedness, provided that
(i) the aggregate amount of cash collateral shall not exceed the face amount of
the underlying letters of credit plus customary reserve amounts as required by
the issuers of such letters of credit, and (ii) in the case of cash collateral
held by Existing Lender on the Closing Date in respect of the SVB Letter of
Credit, such Liens will be released no later than 3 Business Days after Existing
Lender receives the original Underlying Letter of Credit issued to support the
SVB Letter of Credit,
     (t) other Liens on property, provided that the aggregate outstanding
principal amount of obligations secured thereby shall not exceed $250,000 at any
time.
     “Permitted Non-Cash Acquisition” means any Acquisition so long as:
     (a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
     (b) no Indebtedness will be incurred, assumed, or would exist with respect
to Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f), (g), or (m) of the definition of
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of Borrower or its Subsidiaries as a result or such
Acquisition other than Permitted Liens;
     (c) Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis Borrower and its
Subsidiaries are projected to be in compliance with the financial covenants in
Section 7 for the first 4 fiscal quarter period ended at least one year after
the proposed date of consummation of such proposed acquisition (such pro forma
projections shall (i) be prepared on a basis consistent with Borrower’s
historical financial statements and shall take into account the historical
consolidated financial statements of the Person to be acquired (or the
historical consolidated financial statements related to the assets to be
acquired) pursuant to the proposed acquisition (ii) include pro forma
adjustments arising out of events which are directly attributable to such
proposed acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrower and Agent,
(iii) include the material assumptions and support for any material adjustments
made in such pro forma projections, and (iv) to the extent that any other
Permitted Acquisition was consummated within the most recent 4 fiscal quarter
period ending prior to the proposed date of consummation, then pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition shall be taken into account,

21



--------------------------------------------------------------------------------



 



     (d) Borrower has provided Agent with its due diligence package relative to
the proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person to be acquired, all prepared
on a basis consistent with such Person’s historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions for the 1 year period following the date of the proposed
Acquisition, on a quarter by quarter basis), in form and substance (including as
to scope and underlying assumptions) reasonably satisfactory to Agent,
     (e) Borrower has provided Agent with written notice of the proposed
Acquisition at least 5 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 1 Business Day prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent;
     (f) the consideration payable in respect of the proposed Acquisition shall
be composed solely of (i) common Stock of Borrower, (ii) Permitted Preferred
Stock of Borrower, or (iii) proceeds of Indebtedness incurred pursuant to clause
(f) of the definition of Permitted Indebtedness;
     (g) Borrower and its Subsidiaries shall have complied with Section 5.11 or
5.12, as applicable, and
     (h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto.
     “Permitted Preferred Stock” means and refers to any Preferred Stock issued
by Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.
     “Permitted Protest” means the right of Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of the Agent’s Liens.
     “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$5,000,000.

22



--------------------------------------------------------------------------------



 



     “Permitted Sale Leaseback Transaction” means any sale and leaseback of
Equipment that is made by Borrower or its Subsidiaries pursuant to customary
terms, so long no Event of Default has occurred and is continuing at the time of
such sale and leaseback transaction.
     “Permitted Stock Repurchase” means the repurchase by Borrower of the issued
and outstanding Stock of Borrower from any owner of the Stock of Borrower
consistent with past practice and the payment of reasonable fees and expenses
related thereto and required to be paid by Borrower in connection with such
repurchase, in each case, to the extent, but only to the extent, that the
amounts paid for such fees and expenses are actually paid or payable to a Person
that is not an Affiliate of Borrower or any of its Subsidiaries and are properly
attributable to such transaction, so long as (i) such repurchase is pursuant to
a repurchase agreement or similar agreements approved by the Board of Directors;
(ii) no Default or Event of Default has occurred and is continuing or would
result; (iii) Borrower and its Subsidiaries would have Excess Availability plus
Qualified Cash of at least $25,000,000 after taking into account all payments to
be made by Borrower in connection with such repurchase; (iv) such repurchase is
permitted under the laws of Delaware and any other applicable laws; and (v) if
Borrower receives a fairness or analogous opinion in respect of such repurchase,
Borrower delivers a copy of such opinion to Agent
     “Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
     “Preferred Stock” means, as applied to the Stock of any Person, the Stock
of any class or classes (however designated) that is preferred with respect to
the payment of dividends, or as to the distribution of assets upon any voluntary
or involuntary liquidation or dissolution of such Person, over shares of Stock
of any other class of such Person.
     “Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).
     “Projections” means Borrower’s forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
     “Pro Rata Share” means, as of any date of determination:
     (a) with respect to a Lender’s obligation to make Advances and right to
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the outstanding principal amount
of such Lender’s Advances by (z) the outstanding principal amount of all
Advances,

23



--------------------------------------------------------------------------------



 



     (b) with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and right to receive payments of fees
with respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances,
     (c) with respect to a Lender’s obligation to make the Term Loan and right
to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loan, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loan, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan by (z) the principal amount of the Term Loan,
and
     (d) with respect to all other matters as to a particular Lender (including
the indemnification obligations arising under Section 15.7 of the Agreement),
the percentage obtained by dividing (i) such Lender’s Revolver Commitment plus
the outstanding principal amount of such Lender’s portion of the Term Loan, by
(ii) the aggregate amount of Revolver Commitments of all Lenders plus the
outstanding principal amount of the Term Loan; provided, however, that in the
event the Revolver Commitments have been terminated or reduced to zero, Pro Rata
Share under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit plus the outstanding principal amount of such Lender’s portion
of the Term Loan, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit plus the outstanding principal amount of the Term
Loan.
     “Protective Advances” has the meaning specified therefor in
Section 2.3(d)(i) of the Agreement.
     “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 90 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.
     “Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower or any Loan Party that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
     “Real Property” means any estates or interests in real property now owned
or hereafter acquired by Borrower or its Subsidiaries and the improvements
thereto.
     “Real Property Collateral” means the Real Property identified on
Schedule R-1 and any Real Property hereafter acquired by Borrower or its
Subsidiaries.
     “Record” means information that is inscribed on a tangible medium or that
is stored in an electronic or other medium and is retrievable in perceivable
form.

24



--------------------------------------------------------------------------------



 



     “Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
     (a) the terms and conditions of such refinancings, renewals, or extensions
do not, in Agent’s reasonable judgment, materially impair the prospects of
repayment of the Obligations by Borrower or materially impair Borrower’s
creditworthiness,
     (b) such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
     (c) such refinancings, renewals, or extensions do not result in an increase
in the interest rate with respect to the Indebtedness so refinanced, renewed, or
extended,
     (d) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrower,
     (e) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
     (f) the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
     “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “Register” has the meaning set forth in Section 13.1(h) of the Agreement.
     “Registered Loan” has the meaning set forth in Section 13.1(h) of the
Agreement.
     “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.
     “Replacement Lender” has the meaning specified therefor in Section 2.13(b)
of the Agreement.
     “Report” has the meaning specified therefor in Section 15.16 of the
Agreement.
     “Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $50,000,000.

25



--------------------------------------------------------------------------------



 



     “Required Lenders” means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (d) of the definition of Pro Rata Shares) exceed
50%; provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.
     “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.
     “Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
     “Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
     “Risk Participation Liability” means, as to each Letter of Credit, all
obligations of Borrower to the Issuing Lender with respect to such Letter of
Credit, including (a) the contingent reimbursement obligations of Borrower with
respect to the amounts available to be drawn or which may become available to be
drawn thereunder, (b) the reimbursement obligations of Borrower with respect to
amounts that have been paid by the Issuing Lender to the Underlying Issuer, and
(c) all accrued and unpaid interest, fees, and expenses payable with respect
thereto.
     “Sanctioned Entity” means (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
     “Sanctioned Person” means a person named on the list of Specially
Designated Nationals maintained by OFAC.
     “SEC” means the United States Securities and Exchange Commission and any
successor thereto.
     “Securities Account” means a securities account (as that term is defined in
the Code).
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
     “Security Agreement” means a security agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower and
Guarantors to Agent.
     “Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
     “Settlement Date” has the meaning specified therefor in Section 2.3(e)(i)
of the Agreement.

26



--------------------------------------------------------------------------------



 



     “Solvent” means, with respect to any Person on a particular date, that, at
fair valuations, the sum of such Person’s assets is greater than all of such
Person’s debts.
     “S&P” has the meaning specified therefor in the definition of Cash
Equivalents.
     “Stock” means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).
     “Subscription Revenues” means, with respect to any period, all consolidated
subscription revenues attributable to software owned by Borrower or any of its
Subsidiaries earned during such period (excluding revenues attributable to the
sale of perpetual licenses by Borrower or any of the Loan Parties), calculated
on a basis consistent with the financial statements delivered to Agent prior to
the Closing Date.
     “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
     “SVB Letter of Credit” means that certain letter of credit number
SVBSF005062, issued by Existing Lender for the account of Borrower, in the
original face amount of $1,280,000.
     “Swing Lender” means WFF or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender under Section 2.3(b) of the Agreement.
     “Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
     “Taxes” shall mean, any taxes, levies, imposts, duties, fees, assessments
or other charges of whatever nature now or hereafter imposed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein with
respect to payments made by Borrower or any Loan Party hereunder or under any
other Loan Document and all interest, penalties or similar liabilities with
respect thereto; provided that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located or as a result of a present or former connection between such
Lender or such Participant and the jurisdiction or taxing authority imposing the
tax (other than any such connection arising solely from such Lender or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (ii) taxes resulting from a Lender’s or a Participant’s
failure to comply with the requirements of Section 16(c) or (d) of the
Agreement, and (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), and (B)
additional United States federal withholding taxes that may be imposed after the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.

27



--------------------------------------------------------------------------------



 



     “Term Loan” has the meaning specified therefor in Section 2.2 of the
Agreement.
     “Term Loan Amount” means $15,000,000.
     “Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
     “Total Commitment” means, with respect to each Lender, its Total
Commitment, and, with respect to all Lenders, their Total Commitments, in each
case as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 attached hereto or on the signature page of
the Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
     “Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.
     “TTM Subscription Revenues” means, as of any date of determination,
Subscription Revenues for the 12 month period most recently ended.
     “Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.
     “Underlying Letter of Credit” means a letter of credit that has been issued
by an Underlying Issuer.
     “United States” means the United States of America.
     “Voidable Transfer” has the meaning specified therefor in Section 17.8 of
the Agreement.
     “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.
     “WFF” means Wells Fargo Foothill, LLC, a Delaware limited liability
company.

28



--------------------------------------------------------------------------------



 



Schedule 3.1
     The obligation of each Lender to make its initial extension of credit
provided for in the Agreement is subject to the fulfillment, to the satisfaction
of each Lender (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:
     (a) the Closing Date shall occur on or before December 24, 2008;
     (b) Agent shall have received a letter duly executed by Borrower and each
Guarantor authorizing Agent to file appropriate financing statements in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests to be created by the Loan Documents;
     (c) Agent shall have received evidence that appropriate financing
statements have been duly filed in such office or offices as may be necessary
or, in the opinion of Agent, desirable to perfect the Agent’s Liens in and to
the Collateral, and Agent shall have received searches reflecting the filing of
all such financing statements;
     (d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:
          (i) the Credit Agreement,
          (ii) the Credit Amount Certificate completed as of the Closing Date,
          (iii) the Controlled Account Agreements,
          (iv) the Control Agreements,
          (v) the Security Agreement,
          (vi) a disbursement letter executed and delivered by Borrower to Agent
regarding the extensions of credit to be made on the Closing Date, the form and
substance of which is satisfactory to Agent,
          (vii) the Fee Letter,
          (viii) the Guaranty,
          (ix) the Intercompany Subordination Agreement,
          (x) a letter, in form and substance satisfactory to Agent, from
Existing Lender to Agent respecting the amount necessary to repay in full all of
the obligations of Borrower and its Subsidiaries owing to Existing Lender and
obtain a release of all of the Liens existing in favor of Existing Lender in and
to the assets of Borrower and its Subsidiaries, together with termination
statements and other documentation evidencing the termination by Existing Lender
of its Liens in and to the properties and assets of Borrower and its
Subsidiaries,

1



--------------------------------------------------------------------------------



 



          (xi) Copyright Security Agreement;
          (xii) Trademark Security Agreement; and
          (xiii) Patent Security Agreement;
     (e) Agent shall have received a certificate from the Secretary of Borrower
(i) attesting to the resolutions of Borrower’s Board of Directors authorizing
its execution, delivery, and performance of this Agreement and the other Loan
Documents to which Borrower is a party, (ii) authorizing specific officers of
Borrower to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of Borrower;
     (f) Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower;
     (g) Agent shall have received a certificate of status with respect to
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;
     (h) Agent shall have received certificates of status with respect to
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower is in good standing in such
jurisdictions;
     (i) Agent shall have received a certificate from the Secretary of each
Guarantor (i) attesting to the resolutions of such Guarantor’s Board of
Directors authorizing its execution, delivery, and performance of the Loan
Documents to which such Guarantor is a party, (ii) authorizing specific officers
of such Guarantor to execute the same and (iii) attesting to the incumbency and
signatures of such specific officers of Guarantor;
     (j) Agent shall have received copies of each Guarantor’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Guarantor;
     (k) Agent shall have received a certificate of status with respect to each
Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;
     (l) Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;

2



--------------------------------------------------------------------------------



 



     (m) Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6, the form and substance of
which shall be satisfactory to Agent;
     (n) Agent shall have received Collateral Access Agreements with respect to
the following locations:
          (i) 550 East Timpanogos Circle, Orem, Utah 84097 (the chief executive
office);
          (ii) 26 West 17th Street, New York, New York 10010; and
          (iii) 13450 Sunrise Valley Drive, Herndon, Virginia 20171;
     (o) Agent shall have received an opinion of Borrower’s and each Guarantor’s
counsel in form and substance satisfactory to Agent;
     (p) Borrower shall have paid the fees that are due and payable on the
Closing Date as set forth in the Fee Letter and shall have Required Availability
after giving effect to the initial extensions of credit hereunder and the
payment of all fees and expenses required to be paid by Borrower on the Closing
Date under this Agreement or the other Loan Documents;
     (q) Agent shall have completed its business due diligence, including
receipt of a recurring revenue valuation performed by a firm selected by Agent
and verification of Borrower’s representations and warranties to the Lender
Group, the results of which shall be satisfactory to Agent;
     (r) Agent shall have completed its legal due diligence, including (i) a
review of Borrower’s and its Subsidiaries corporate structure and pending
litigation, and (ii) a review of certified copies of Borrower’s Material
Contracts, in each case the results of which shall be satisfactory to Agent;
     (s) Agent shall have received completed (i) Patriot Act and OFAC/PEP
searches with respect to the Loan Parties and (ii) OFAC/PEP searches and
reference checks with respect to Borrower’s senior management and key
principals, the results of which are satisfactory to Agent in its sole
discretion;
     (t) Agent shall have received evidence reasonably satisfactory to it that
all Intellectual Property (as such term is defined in the Security Agreement) of
Borrower and its Subsidiaries that are a party to the Security Agreement (i) is
owned by Borrower or such Subsidiary, (ii) is free and clear of any Liens,
claims and encumbrances of any other Person (other than Liens permitted under
the Security Agreement), and (iii) to the extent such Intellectual Property is
used by Borrower or such Subsidiary to generate revenues of any non-owner, then
such Intellectual Property is subject to a license agreement in form and
substance reasonably satisfactory to Agent;
     (u) Agent shall have received evidence reasonably satisfactory to it that
each Copyright that is part of the Required Library (as such term is defined in
the Security Agreement) on the Closing Date has been registered with the United
States Copyright Office in a manner sufficient to impart constructive notice of
Borrower’s ownership thereof in accordance with Section 5(g) of the Security
Agreement;
     (v) Borrower shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

3



--------------------------------------------------------------------------------



 



     (w) There shall not have occurred any Material Adverse Change since
September 30, 2008;
     (x) Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby; and
     (y) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

4



--------------------------------------------------------------------------------



 



SCHEDULE 3.6
     The obligation of the Lender Group (or any member thereof) to make any
Advances hereunder at any time (or to extend any other credit hereunder) shall
be subject to the fulfillment, to the satisfaction of Agent and each Lender (or
waiver thereby), of each of the post-closing covenants set forth below. Borrower
shall, and shall cause its Subsidiaries to, satisfy each of the post-closing
covenants set forth below within such covenant’s prescribed time period. Except
as otherwise provided in clause (g) below, Borrower’s failure to satisfy any
covenant within the prescribed time period shall constitute an Event of Default
under the Agreement.
          (a) Within 3 Business Days following the date Existing Lender receives
the original Underlying Letter of Credit issued to support the SVB Letter of
Credit, Existing Lender shall release its lien over Borrower’s deposit account
number [] maintained at Existing Lender, and upon such release Borrower shall
have until December 31, 2008 to move the cash proceeds therein to a Controlled
Account, as defined in the Security Agreement.
          (b) Within 60 days of the Closing Date, Agent shall have received
original certificates representing the shares of Stock pledged under the
Security Agreement with respect to (i) Omniture Limited, (ii) Omniture KK,
(iii) Omniture Hong Kong Limited, and (iv) Omniture Australia Pty Ltd.
          (c) Within 45 days of the Closing Date, Borrower shall cause to be
terminated or released those certain U.S. Patent and Trademark Office filings
listed on Annex A hereto.
          (d) Within 45 days of the Closing Date, Borrower shall cause to be
terminated or released those certain U.S. Copyright Office filings listed on
Annex A hereto.
          (e) Within 180 days of the Closing Date, Agent shall have received a
certificate of status with respect to Borrower, with such certificate to be
issued by the Secretary of State for the State of New York, which certificate
shall indicate that Borrower is in good standing in such jurisdiction.
          (f) Within 30 days of the Closing Date, Agent shall have received a
certificate of status with respect to Offermatica Corporation, with such
certificate to be issued by the Secretary of State for the State of California,
which certificate shall indicate that Borrower is in good standing in such
jurisdiction.
          (g) Within 30 Business Days of the Closing Date, Borrower shall have
used commercially reasonable efforts to deliver a Collateral Access Agreement
with respect to the leased facilities located at 250 Brannan, San Francisco,
California 94107, and 10182 Telesis Court, San Diego, California, 92121.
          (h) Within 40 days of the Closing Date, Borrower shall take all
necessary steps to ensure that (i) all of its Account Debtors forward payment of
the amounts owed by them directly to Visual Science, Inc.’s deposit account
number [] maintained at Silicon Valley Bank (the “Subject Account”), and
(ii) have Borrower’s name reflected on the Subject Account as a co-owner
thereof.
          (i) Within 60 days of the Closing Date, Borrower and Agent shall have
finalized a form of Source Code Escrow Agreement, in form and substance
satisfactory to Agent, and Borrower shall have delivered its executed signature
pages thereto for Agent to hold in escrow until such time as such Source Code
Escrow Agreement is required to be made effective, if at all, in accordance with
Section 6(g)(vii) of the Security Agreement.

 



--------------------------------------------------------------------------------



 



Annex A
Patents

             
Grantor:
  Grantee:   Reg. No./Serial No.:   Recorded at:
 
           
Visual Sciences, Inc.,
  Imperial Bank   09/326,475   Reel: 010189
as successor-in-interest
          Frame: 0254
to WebSideStory, Inc.
          08/27/1999
 
           
Visual Sciences, Inc.,
  Imperial Creditcorp   09/326,475 (U.S.)   Reel: 011066
as successor-in-interest
      60/203,435 (U.S.)   Frame: 0536
to WebSideStory, Inc.
      09/500,738 (U.S.)   09/19/2000
 
      09/539,225 (U.S.)    

Trademarks

             
Grantor:
  Grantee:   Reg. No./Serial No.:   Recorded at:
 
           
Visual Sciences, Inc.,
  Imperial Bank   75/444,698   Reel: 001949
as successor-in-interest
      75/653,048   Frame: 0931
to WebSideStory, Inc.
      2,174,768   8/27/1999
 
      2,174,844    
 
           
Visual Sciences, Inc.,
  Imperial Bank   75/833,996   Reel: 002139
as successor-in-interest
      75/444,968   Frame: 0130
to WebSideStory, Inc.
      2,338,002   09/18/2000
 
      2,345,610    
 
           
Visual Sciences, Inc.,
  Imperial Creditcorp   75/833,996   Reel: 002139
as successor-in-interest
      75/444,968   Frame: 0541
to WebSideStory, Inc.
      75/653,048   09/19/2000
 
      2,174,844    
 
      2,338,002    
 
      2,174,768    
 
      2,345,610    
 
           
Visual Sciences, Inc.,
  Imperial Creditcorp   76/136,449   Reel: 002166
as successor-in-interest
      76/136,432   Frame: 0520
to WebSideStory, Inc.
      76/136,448   11/03/2000

Copyrights

             
Grantor:
  Grantee:   Reg. No./Serial No.:   Recorded at:
 
           
Visual Sciences, Inc.,
  Imperial Creditcorp   Txu-912-518   Volume: 3456
as successor-in-interest
      Txu-894-309   Page: 804
to WebSideStory, Inc.
      Txu-907-376   10/24/2000
 
      Txu-894-293    
 
      Txu-894-306    
 
      Txu-894-307    
 
      Txu-894-308    

 



--------------------------------------------------------------------------------



 



             
Grantor:
  Grantee:   Reg. No./Serial No.:   Recorded at:
 
           
Visual Sciences, Inc.,
  Imperial Bank   Txu-912-518   Volume: 3459
as successor-in-interest
      Txu-894-309   Page: 851
to WebSideStory, Inc.
      Txu-907-376   10/12/2000
 
      Txu-894-293    
 
      Txu-894-306    
 
      Txu-894-307    
 
      Txu-894-308    
 
           
Visual Sciences, Inc.,
  Imperial Creditcorp   TX-5-158-565   Volume: 3460
as successor-in-interest
          Page: 278
to WebSideStory, Inc.
          10/24/2000

 



--------------------------------------------------------------------------------



 



Schedule 5.1
     Deliver to Agent, with copies to each Lender, each of the financial
statements, reports, or other items set forth set forth below at the following
times in form satisfactory to Agent:

     
As soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters) after the end of
each month during each of Borrower’s fiscal years
  (a) an unaudited consolidated and consolidating balance sheet and income
statement, and consolidated statement of cash flow covering Borrower’s and its
Subsidiaries’ operations during such period, and

(b) a Credit Amount Certificate, together with a schedule in form satisfactory
to the Agent showing (i) detailed computations used by the Loan Parties in
determining the Credit Amount, and (ii) all filings made with the SEC during the
applicable month, including, without limitation, the filings described in
clauses (g), (h) and (i) below.
 
   
As soon as available, but in any event within 45 days after the end of each of
Borrower’s fiscal quarters
  (c) a Compliance Certificate together with a schedule in form satisfactory to
the Agent showing detailed computations used by the Loan Parties in determining
compliance with the requirements and covenants set forth in Section 7 of the
Agreement.
 
   
As soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years
  (d) consolidated and consolidating financial statements of Borrower and its
Subsidiaries for each such fiscal year, with the consolidated financial
statements audited by independent certified public accountants mutually
acceptable to Borrower and Agent and certified, without any qualifications
(including any (A) “going concern” or like qualification or exception,
(B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7, by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), and
 
   
 
  (e) a Compliance Certificate.
 
   
As soon as available, but in any event within 10 days prior to the start of each
of Borrower’s fiscal years,
  (f) copies of Borrower’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, quarter by quarter, certified by the chief financial officer of
Borrower as being such officer’s good faith estimate of the financial
performance of Borrower during the period covered thereby.

1



--------------------------------------------------------------------------------



 



     
If and when filed by Borrower (this information will be considered delivered to
Agent when notice of such filing is provided in the schedule to the monthly
Credit Amount Certificate required under clause (b) above),
  (g) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,

(h) any other filings made by Borrower with the SEC, and

(i) any other information that is provided by Borrower to its shareholders
generally.
 
   
Promptly, but in any event within 5 Business Days after Borrower has knowledge
of any event or condition that constitutes a Default or an Event of Default,
  (j) notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto.
 
   
Promptly after the commencement thereof, but in any event within 5 Business Days
after the service of process with respect thereto on Borrower or any of its
Subsidiaries,
  (k) notice of all actions, suits, or proceedings brought by or against
Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Change.
 
   
Upon the request of Agent,
  (l) any other material information reasonably requested relating to the
financial condition of Borrower or its Subsidiaries.

2



--------------------------------------------------------------------------------



 



SCHEDULE 5.2
     Provide Agent (and if so requested by Agent, with copies for each Lender)
with each of the documents set forth below at the following times in form
satisfactory to Agent:

     
Monthly (not later than the 20th day of each month)
  (a) a calculation for the prior month and for the 12 month period most
recently ended of the Subscription Revenues and the collections associated with
the Subscription Revenues; provided, that no Subscription Revenues of any entity
acquired by Borrower during the prior 90 days shall be required to be included
in such calculation unless such Subscription Revenues are included in Borrower’s
most recent filing with the SEC, and
 
   
 
  (b) a detailed report regarding Borrower’s and its Subsidiaries’ cash and Cash
Equivalents, on an account by account basis, that includes the bank name,
account number, the balance in Dollars (or local currency if applicable), and an
indication as to whether or not the account constitutes Qualified Cash.

1



--------------------------------------------------------------------------------



 



     
Quarterly (not later than the 25th day of each quarter)
  (c) a list of Borrower’s and its Subsidiaries’ customers including a listing
of each service type contracted for by each customer, the annualized
Subscription Revenue for each, and the expiration date for each service type,
 
   
 
  (d) a report detailing subscription contracts retention statistics for
Borrower and its Subsidiaries,
 
   
 
  (e) a report showing (i) all deferred revenue as set forth in Borrower’s and
its Subsidiaries’ balance sheets for the prior quarter, (ii) the portion of such
deferred revenue that is scheduled to be earned during the next four fiscal
quarters, (iii) the portion of such revenue that is scheduled to be earned
during the four fiscal quarters commencing one year from the date of such
balance sheet, and (iv) the portion of such revenue that is scheduled to be
earned on or after the date two years following the date of such balance sheet,
 
   
 
  (f) a reconciliation of the prior quarter’s deferred revenue balance between
Borrower’s and its Subsidiaries’ balance sheets and their respective general
ledgers,
 
   
 
  (g) a detailed report regarding deemed dividend tax liability, if applicable,
for Borrower and its Subsidiaries,
 
   
 
  (h) a summary aging, by total, of Borrower’s and its Subsidiaries’ accounts
receivable, together with a reconciliation and supporting documentation for any
reconciling items noted,
 
   
 
  (i) a summary aging, by vendor, of Borrower’s accounts payable, and any book
overdraft,
 
   
 
  (j) a report of all modified, newly developed, and newly acquired intellectual
property for each Borrower and its Subsidiaries,
 
   
 
  (k) a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid,
taxes, and
 
   
 
  (l) a detailed report regarding royalty payables for Borrower and its
Subsidiaries.
 
   
Upon request by Agent
  (m) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request.

2



--------------------------------------------------------------------------------



 



[Wells Fargo Foothill Letterhead]
July 23, 2009
OMNITURE, INC.
550 E. Timpanogos Circle
Orem, Utah 84097
Attn: Chief Financial Officer and Chief Legal Officer

         
 
  RE:   Waiver and Amendment – Omniture Deposit Account Balance

Gentlemen:
     Reference is hereby made to the Credit Agreement dated December 24, 2008
(the “Credit Agreement”), by and among the lenders party thereto, Wells Fargo
Foothill, LLC, as the arranger and administrative agent for the Lender Group and
Bank Product Providers (in such capacity, “Agent”), and Omniture, Inc.
(“Borrower”).  Initially capitalized terms used herein, but not specifically
defined herein shall have the meanings ascribed to them in the Credit Agreement.
     We understand that an Event of Default has occurred under Section 6.11 of
the Credit Agreement (the “Existing Default”) because several unexpected
deposits were made by European customers into a foreign Deposit Account
maintained by Borrower which is not subject to a Control Agreement, and that on
June 30, 2009, the balance of such Deposit Account was approximately $450,000. 
Pursuant to Section 6.11 of the Credit Agreement, the balance of such Deposit
Accounts may not exceed $100,000 at any time.  On July 1, 2009 the Borrower
caused the balance in excess of the limit to be transferred in compliance with
the Credit Agreement. 
     Notwithstanding Section 6.11 of the Credit Agreement, or any other
provision to the contrary in the Credit Agreement, we hereby waive the Existing
Default, in light of the fact that the amount that was deposited in excess of
$100,000 was promptly repatriated to a Deposit Account maintained by Borrower
which is subject to a Control Agreement, and so long as no other Default or
Event of Default has occurred and is continuing as of the date of this letter.
     Upon receipt by Agent of a counterpart to this letter duly executed by
Borrower, Borrower and Lenders hereby agree that Section 6.11 of the Credit
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
“6.11 Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
other than (a) an aggregate amount of not more than $750,000 at any one time, in
the case of Borrower and its Subsidiaries that are not CFCs, (b) the cash
collateral in the account of Existing Lender referred to in clause (a) of
Schedule 3.6, but only for the time period provided in such clause (a),
(c) amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
Borrower’s or its Subsidiaries’ employees, and (d) an aggregate amount of not
more than 20% of the total amount of all of the cash and Cash Equivalents of
Borrower and its Subsidiaries (calculated at current exchange rates) at any one
time, in the case of Subsidiaries of Borrower that are CFCs, Borrower and its
Subsidiaries shall not have Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Borrower or its Subsidiary, as applicable, and the applicable securities
intermediary or bank have entered into Control Agreements with Agent governing
such Permitted Investments in order to perfect (and further establish) the
Agent’s Liens in such Permitted Investments. Subject to the foregoing proviso,
Borrower shall not and shall not permit any Loan Party to establish or

 



--------------------------------------------------------------------------------



 



Omniture, Inc.
July 23, 2009
Page 2
maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.”
     The waiver contained herein is limited to the specifics hereof, shall not
apply with respect to any Default or Event of Default, or any other facts or
occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Credit Agreement, shall not be a practical
construction, course of conduct or course of performance under the Credit
Agreement, and, except as expressly set forth herein, shall not operate as a
waiver or an amendment of any right, power, or remedy of Agent, nor as a consent
to or waiver of any further or other matter, under the Loan Documents. The
modification to Section 6.11 of the Credit Agreement as set forth herein is
limited precisely as written and shall not be deemed to be an amendment or
modification of any other term or condition of the Credit Agreement.
     Borrower hereby affirms to Agent and Lenders that, after giving effect to
the waiver contained herein, no Event of Default has occurred and is continuing
as of the date hereof. Borrower hereby acknowledges and reaffirms all of its
obligations and duties under the Loan Documents.
     This letter may be executed in any number of counterparts and by different
parties on separate counterparts, including by facsimile signature, each of
which when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same letter.
     Please acknowledge your receipt of this letter and acceptance of the
foregoing terms and conditions by signing and dating the enclosed counterpart
were [sic] indicated below and returning the same to the undersigned as soon as
possible.

            Sincerely,

WELLS FARGO FOOTHILL, LLC
      By:   /s/ Lendell Thompson              Lendell Thompson, Vice President 
           

THE FOREGOING IS AGREED TO AND ACCEPTED
THIS 24TH DAY OF JULY, 2009
OMNITURE, INC.

         
By:
  /s/ Michael S. Herring
 
   
Name:
       Michael S. Herring    
Title:
       CFO    

 